Exhibit 10

EXECUTION COPY

CONFIDENTIAL SETTLEMENT AND RELEASE AGREEMENT

This confidential settlement and release agreement (“Settlement”) is entered
into and effective as of August 18, 2016 (the “Effective Date”), by and among:

(i)        Sumner M. Redstone (“SMR”), individually and on behalf of his unborn
and unascertained descendants, and in his capacities as a director and Chairman
Emeritus of Viacom Inc. (“Viacom”), Settlor, beneficiary and trustee of the
“Trust” (as defined below), and an officer, director, and manager of the “NAI
Entities” (as defined below) and, through the Trust, a direct or indirect
stockholder or member of the NAI Entities. As used in this Settlement, the
“Trust” means the Sumner Redstone National Amusements Trust u/d/t dated June 28,
2002,

(ii)       Shari E. Redstone (“SER”), individually and on behalf of her unborn
and unascertained descendants, and in her capacities as a director and
Non-Executive Vice Chair of Viacom, future trustee of the Trust, and an officer,
director and, through a trust, stockholder of NAI, a manager of NAIEH and NAIAH,

(iii)      each of National Amusements, Inc. (“NAI”), NAI Entertainment
Holdings, LLC (“NAIEH”) and NAI Asset Holdings, LLC (“NAIAH”, and collectively
with NAI and NAIEH, the “NAI Entities”),

(iv)      Viacom,

(v)       Philippe P. Dauman (“Dauman”), individually, and in his capacities as
President, Chief Executive Officer, a director and Executive Chairman of Viacom,
as a former trustee of the Trust and as a former director of NAI and a former
manager of NAIEH and NAIAH,

(vi)      George S. Abrams (“Abrams”), individually, and in his capacities as a
director of Viacom, as a former trustee of the Trust and as a former director of
NAI and a former manager of NAIEH and NAIAH,

(vii)     Thaddeus Jankowski (“Jankowski”), Jill Krutick (“Krutick”), David
Andelman (“Andelman”), Norman Jacobs (“Jacobs”) and Leonard Lewin (“Lewin”),
each individually and in his or her capacity as a trustee of the Trust
(collectively, the “Other Trustees”, and together with SMR, SER, Tyler, Phyllis,
Dauman and Abrams, the “Trustees”), and Jankowski also as an officer or manager
of one or more of the NAI Entities, and Andelman and Krutick also as directors
of NAI and managers of NAIEH and NAIAH,

(viii)    Thomas E. Dooley (“Dooley”), individually, and in his capacity as a
director of Viacom,

(ix)      Blythe J. McGarvie (“McGarvie”), Frederic V. Salerno (“Salerno”),
William Schwartz (“Schwartz”), Charles E. Phillips, Jr. (“Phillips”), Cristiana
Falcone Sorrell (“Sorrell”) and Deborah Norville (“Norville”), each individually
and in his or her capacity as a director of Viacom (each, an “Independent
Director” and collectively the “Independent Directors”),

(x)        Phyllis Redstone (“Phyllis”), individually, as a named party in the
Massachusetts Action (defined below); and in her capacity as a trustee of the
Trust,



--------------------------------------------------------------------------------

EXECUTION COPY

 

(xi)      Tyler Korff (“Tyler”), individually, as a named party in the
Massachusetts Action, and in his capacities as a future trustee of the Trust and
a director of NAI,

(xii)     Brandon Korff (“Brandon”), individually, as a named party in the
Massachusetts Action,

(xiii)    Kimberlee Korff Ostheimer (“Ostheimer”), individually and on behalf of
her children, Harvey Benjamin Ostheimer (“Harvey”) and Haylee Rose Ostheimer
(“Haylee”), all of whom are named parties in the Massachusetts Action,

(xiv)    Lauren Ellis (“Lauren”), individually, as a named party in the
Massachusetts Action.

The individuals and entities listed in (i) through (xiv) above are collectively
referred to in this Settlement as the “Parties”. The individuals listed in (vii)
and (x) through (xiv) above are collectively referred to in this Settlement as
the “Additional Parties”. Notwithstanding anything to the contrary in this
Settlement, the Additional Parties shall only be bound by the following Sections
of this Settlement and not by any other section or provision hereof: Sections 7,
8, 9, 11, 13, 14, 17 and 19 (collectively, the “Additional Parties Sections”);
provided, however, that nothing in this provision limits any protections or
benefits to which the Additional Parties are entitled under other sections or
provisions of this Settlement.

WHEREAS, there is a pending in Massachusetts a civil action captioned Dauman and
Abrams v. Redstone et al., Docket No. NO16E0020QC (the “Massachusetts Action”)
in which Dauman and Abrams assert claims;

WHEREAS, there is pending in California a civil action captioned In the Matter
of the Sumner M. Redstone National Amusements Trust, Case No. 16STPB00618 (the
“California Action”) in which SMR asserts claims;

WHEREAS, there is pending in the Court of Chancery of the State of Delaware a
civil action captioned In re Viacom Inc., C.A. No. 12472-CB (Del. Ch.) (the “NAI
Action”) in which NAI and NAIEH assert claims;

WHEREAS, there is pending in the Court of Chancery of the State of Delaware a
civil action captioned Salerno v. National Amusements, Inc., et al., C.A. No.
12473-CB (Del. Ch.) (the “Salerno Action”) in which Salerno asserts claims and
which has been consolidated with C.A. No. 12472-CB under the caption In re
Viacom Inc. Section 225 Litigation, Consolidated C.A. No. 12472-CB;

WHEREAS, the NAI Action and the Salerno Action, as consolidated, are pending
before the Delaware Court of Chancery (collectively the “Delaware Actions”) and
the court has entered an Order Preserving the Status Quo Pending Resolution of
Claims in connection therewith (the “Status Quo Order”);

WHEREAS, Section 3 of the Status Quo Order provides for five (5) business days
prior written notice to the Parties with respect to certain actions contemplated
by this Settlement, including

 

2



--------------------------------------------------------------------------------

EXECUTION COPY

 

amendment of the Viacom Bylaws (the “Prior Notice Requirement”), and the Parties
irrevocably agree to waive the Prior Notice Requirement as set forth herein;

WHEREAS, Viacom and Dauman are parties to an Amended and Restated Employment
Agreement, dated January 15, 2015 (the “PD Employment Agreement”);

WHEREAS, Viacom and Dooley are parties to an Amended and Restated Employment
Agreement, dated March 17, 2016 (the “TD Employment Agreement”);

WHEREAS, the Parties desire to settle and resolve, fully and finally, all
claims, including, but not limited to, litigation between and among them without
any admission of liability, incapacity, undue influence, fault, or wrongdoing;

WHEREAS, as part of this Settlement, the Parties shall, among other things,
settle and resolve, fully and finally, all actual and potential claims between
and among them, known or unknown, contingent or non-contingent, arising from the
beginning of the history of the world and through the Effective Date, including
but not limited to claims relating to the conduct alleged, and the claims
asserted or that could have been asserted, in the Massachusetts Action, the
California Action, and the Delaware Actions;

WHEREAS, as part of this Settlement, the Parties agree to certain terms
regarding Dauman’s separation from employment from Viacom and Dooley’s
employment by Viacom as set forth herein;

WHEREAS, the board of directors of Viacom (the “Viacom Board”) and the
Independent Directors have separately reviewed the terms of this Settlement, and
determined that it is in the best interests of Viacom and its stockholders,
other than NAI and its stockholders and subsidiaries, to enter into this
Settlement;

WHEREAS, the boards of directors and/or managers of the NAI Entities have
separately reviewed the terms of this Settlement, and determined that it is in
the best interests of NAI, and its subsidiaries, to enter into this Settlement;
and

WHEREAS, the Trustees of the Trust have separately reviewed the terms of this
Settlement and determined that it is in the best interests of all beneficiaries
of the Trust.

NOW THEREFORE, in consideration of the foregoing and of the material covenants
and agreements of the Parties contained herein, the receipt and sufficiency of
which are acknowledged by the undersigned, it is hereby agreed by and among the
Parties as follows:

 

1.

Resignation as President and Chief Executive Officer of Viacom.

Dauman irrevocably resigns, as of the Effective Date, as President and Chief
Executive Officer of Viacom and from all other positions of authority with
Viacom or any Viacom subsidiary; provided, however, that Dauman shall continue
to serve as a director and non-executive Chairman of Viacom through the earlier
of:

 

  (i)

September 13, 2016, or

 

3



--------------------------------------------------------------------------------

EXECUTION COPY

 

(ii)        three (3) days after the Viacom Board votes on the Paramount
Investment pursuant to Section 5 (the period ending on the earlier of (i) or
(ii), the “Continuation Period”), at which time (i.e., the end of the
Continuation Period) his resignation as the non-executive Chairman and director
of Viacom shall be effective without any further notice or action.

Viacom and Dauman agree that the Effective Date shall be the “Termination Date”
for purposes of the PD Employment Agreement and that such resignation shall be
deemed and treated as a termination without “Cause,” a resignation with “Good
Reason” for which the applicable notice and cure periods are deemed to have
expired on the date immediately preceding the Effective Date, and a “Qualifying
Termination” (as such terms are defined in the PD Employment Agreement).

 

2. Appointment of New Interim President and Chief Executive Officer of Viacom
and New Chairman.

As of the Effective Date, Dooley shall be appointed as the interim President and
Chief Executive Officer of Viacom pursuant to the terms of a “Qualifying CEO
Offer” (as such term is defined in the TD Employment Agreement) such that the TD
Employment Agreement is amended to incorporate those previously negotiated terms
set forth on Schedule D to the TD Employment Agreement.

Unless otherwise agreed in writing between Dooley and Viacom (upon approval from
the Viacom Board), Dooley’s employment as interim President and Chief Executive
Officer of Viacom shall terminate on September 30, 2016, and such termination
shall, regardless of the circumstances, be deemed and treated as a termination
without “Cause,” resignation with “Good Reason” for which the applicable notice
and cure periods are deemed to have expired (uncured) on the date immediately
preceding September 30, 2016, and a “Qualifying Termination” (as such terms are
defined in the TD Employment Agreement). Notwithstanding the foregoing or
anything in the TD Employment Agreement to the contrary, upon five (5) business
days’ advance written notice (a “TD Termination Notice”), each of Dooley and the
Viacom Board may notify the other party of his or its intent to terminate the
employment relationship effective at the end of the last day of such notice
period, and any such termination of employment shall, regardless of the
motivation or circumstances, be effective at such time and deemed and treated as
a termination without “Cause,” resignation with “Good Reason” for which the
applicable notice and cure periods are deemed to have expired (uncured) on the
date immediately preceding the date of the effective time of termination, and a
“Qualifying Termination” (as such terms are defined in the TD Employment
Agreement).

Notwithstanding anything to the contrary, Dooley shall remain a director of the
Viacom Board for as long, and only for as long, as he is the interim Chief
Executive Officer of Viacom. As soon as commercially practicable, but in no
event later than seven (7) business days following the Effective Date, Viacom
shall (i) establish a grantor trust (the “TD Grantor Trust”) with, subject to
review and reasonable comment by Dooley and his counsel, terms and conditions
substantially similar to the terms and conditions of the grantor trust
established and funded for the benefit of Dauman pursuant to Section 10(c) and
Exhibit D of this Settlement and (ii) deposit in such grantor trust the full
amount of the “Severance Payment” (as defined in the TD Employment Agreement).

 

4



--------------------------------------------------------------------------------

EXECUTION COPY

 

Concurrently with the execution and delivery of this Settlement, the Viacom
Board has elected Thomas May as non-executive Chairman of the Viacom Board
effective as of the earlier of (i) the first day after the lapse of the
Continuation Period, and (ii) the death, retirement or voluntary resignation of
Dauman from his office as non-executive Chairman.

 

3.

Actions With Respect to the Viacom Board.

In connection with the settlement being effected hereby, the Viacom Board and
the other applicable Parties have taken or shall take the following actions:

(a)        concurrently with the execution and delivery of this Settlement, the
Viacom Board has unanimously increased the number of directors of the Viacom
Board to sixteen (16) directors and appointed the persons listed on Exhibit A
attached hereto (the “New Directors”) as directors of Viacom, effective as of
the Effective Date, in accordance with the Amended and Restated Bylaws of Viacom
(as amended, the “Bylaws”);

(b)        the Viacom Board shall be entitled to appoint or remove directors of
one or more committees thereof in accordance with the Bylaws; provided, that (i)
concurrently with the execution and delivery of this Settlement, the Viacom
Board has adopted resolutions to become effective as of the Effective Date to
reconstitute the Compensation Committee, the Governance and Nominating Committee
and the Audit Committee such that the members thereof shall be those individuals
listed on Exhibit J, (ii) no members of the Compensation Committee, the
Governance and Nominating Committee and the Audit Committee, as reconstituted as
set forth on Exhibit J, shall be removed from such committee other than for
cause prior to the 2017 annual meeting of the Viacom stockholders, and (iii) the
NAI Entities represent that to their actual knowledge, each director appointed
pursuant to Section 3(a) and appointed to the Compensation Committee, the
Governance and Nominating Committee or the Audit Committee pursuant to this
Section 3(b) is qualified to serve on such committee pursuant to the rules of
the NASDAQ and the charter of the applicable committee;

(c)        the Viacom Board shall reduce the number of directors by one (1)
director effective upon the effectiveness of Dauman’s resignation as a director
and non-executive Chairman;

(d)        at such time that Dooley is no longer serving on the Viacom Board,
such directorship shall remain vacant until a successor Chief Executive Officer
is appointed by the Viacom Board in accordance with the Bylaws, which Chief
Executive Officer may be appointed by the Viacom Board as a director in
accordance with the Bylaws;

(e)        all of the Independent Directors and Abrams shall remain as directors
of the Viacom Board until their terms expire at the 2017 annual meeting of
Viacom stockholders, subject to earlier cessation of service only due to death,
retirement or voluntary resignation;

(f)        three Independent Directors, the identity of which shall be
determined by NAI in its sole and absolute discretion (the “Other Independent
Directors”), shall be nominated by the Viacom Board for election as directors of
the Viacom Board at the 2017 annual meeting of Viacom stockholders; provided,
that in the event of the death, retirement or voluntary resignation

 

5



--------------------------------------------------------------------------------

EXECUTION COPY

 

of any such Independent Director, NAI, in its sole and absolute discretion,
shall select another individual to be a nominee as an Other Independent Director
for election as a director of the Viacom Board at the 2017 annual meeting of
Viacom stockholders (if definitive proxy material for such annual meeting has
not yet been mailed) or for appointment as a director for a term ending at the
2018 annual meeting of the Viacom stockholders (if such proxy material has been
mailed), subject to the approval, not to be unreasonably withheld or delayed, by
the remaining Other Independent Directors then in office (if any);

(g)        Prior to the 2017 annual meeting of the Viacom stockholders, the
Viacom Board shall not change the number of directors of the Viacom Board,
except as set forth in this Settlement; and

(h)        The 2017 annual meeting of Viacom stockholders shall be held on a
date set by the Governance and Nominating Committee but not later than February
3, 2017.

(i)        Viacom and Dauman agree that throughout the Continuation Period the
Viacom Board may continue to meet in executive session, without Dauman, Dooley
or any other members or former members of management of Viacom present. Viacom
and Dauman further agree throughout the Continuation Period to make available to
the members of the Viacom Board, including the New Directors, the executives of,
and information regarding, Viacom and of any of its subsidiaries when and if
reasonably requested by the members of the Viacom Board.

(j)        Dooley, acting in conjunction with the Chair of the Governance
Committee, shall schedule a meeting as soon as reasonably practicable for the
management of Paramount to meet with the Viacom Board for an information session
and status update, including a Q&A session as may be requested by members of the
Viacom Board, regarding the Paramount Business, which shall include a
presentation with respect to the material revenue sources of the Paramount
Business, Paramount’s 2016 and 2017 budgets (including actual operating
performance for the fiscal year ending September 2016), and a review of current
and planned business activities in such level of detail as the Viacom Board may
request (including any significant planned transactions). (the “Board Update”).

After the Board Update, the Viacom Board may determine that prior to a Paramount
Entity entering into certain categories of ordinary course transactions (e.g.,
disposing of rights in particular properties or entering into, extending,
modifying, or terminating certain types of co-production, co-financing, or other
financing activities, significant output agreements or distribution services
agreements in domestic and major international territories, “first look” or term
deals with particular talent, etc.), Paramount’s management shall consult with,
and in some cases, as determined by the Viacom Board, obtain the prior approval
of, the Viacom Board. Viacom and its CEO shall cause Paramount and its
management to comply with the foregoing obligation and to provide the Viacom
Board information on such matters on a regular basis and as may be requested
from time to time by the Viacom Board or any of its members.

The foregoing shall not limit any other right or obligation set forth in this
Settlement in connection with any Paramount Transaction or otherwise.

 

6



--------------------------------------------------------------------------------

EXECUTION COPY

 

The Parties acknowledge that Section 19(h) of this Settlement applies to this
Section 3. For the avoidance of doubt, with respect to each action specified
above in this Section 3, the NAI Parties (as defined in Section 19(h) below)
shall be obligated to take all lawful steps within their power and authority
(including voting and directing the vote of shares of Viacom stock under their
control) to ensure that such action (including the election as Viacom directors
of persons to be nominated for election as Viacom directors) occurs as
contemplated by this Section 3.

 

4.

Amendment of Bylaws and Charter of Viacom.

(a)        Concurrent with the Effective Date, each member of the Viacom Board
has, by executing this Settlement, executed a written consent amending the
Viacom Bylaws in the form attached as Exhibit I.

(b)        Concurrent with the Effective Date, the Viacom Board has adopted a
resolution approving an amendment to the Amended and Restated Certificate of
Incorporation of Viacom (the “Charter”) such that Viacom shall not and shall not
have the legal power to do any of the following without the prior written
consent of the holders of a majority of the Class A Common Stock, $0.001 par
value of Viacom (the “Common A Holders” and the “Class A Common Stock”,
respectively), which consent may be granted or withheld by Common A Holders in
their sole discretion: (i) enter into any agreement regarding, or consummate,
any Paramount Transaction (as defined in Exhibit L attached hereto), (ii) vote
or provide the consent of any shares of capital stock, other equity interests,
or other securities of any Paramount Entity (as such term is defined in the
Bylaws) owned or held, directly or indirectly, by Viacom or any direct or
indirect subsidiary thereof, with respect to, or in connection with, a Paramount
Transaction, or (iii) whether by merger, consolidation, reorganization or
otherwise, amend the Charter in a manner that will or may eliminate or change in
any way any of the approval rights of the Class A Common Stock with respect to
any of the matters described in this subsection (b)(i) through (b)(iii) (the
“Charter Amendment”). The Viacom Board has, by executing this Settlement,
submitted the Charter Amendment to the stockholders for adoption by consent in
lieu of meeting, and NAI and NAIEH have, by executing this Settlement, approved
and adopted the Charter Amendment by consent in lieu of meeting following the
adoption by the Viacom Board of the resolution approving the Charter
Amendment. The Charter Amendment shall become effective in accordance with
applicable laws and regulations.

The Parties acknowledge that Section 19(h) of this Settlement applies to this
Section 4. For the avoidance of doubt, with respect to each action specified
above in this Section 4, the NAI Parties shall be obligated to take all lawful
steps within their power and authority (including voting and directing the vote
of shares of Viacom stock) to ensure that such action occurs as contemplated by
this Section 4.

Each of the Parties hereby irrevocably waives to the maximum extent permitted by
law the Prior Notice Requirement in connection with any matter contemplated by
this Settlement, including, without limitation, any amendment to the Viacom
Bylaws contemplated herein.

 

7



--------------------------------------------------------------------------------

EXECUTION COPY

 

5. Potential Paramount Transaction.

Viacom hereby authorizes Dauman to continue during the Continuation Period to
explore a possible minority and non-controlling investment (the “Paramount
Investment”) in Paramount Pictures Corporation and Viacom’s filmed entertainment
business (the “Paramount Business”) including, without limitation, to engage
financial, legal and other advisors and counsel to assist in such exploration at
Viacom’s cost and expense (subject to the Viacom Board’s supervision and
directions on or after the Effective Date); provided, however, that no such
prospective Paramount Investment shall contain terms that would grant the
prospective investor the right to, and shall include commitments by the
prospective investor during the term of its investment in the Paramount Business
not to seek, or otherwise attempt to gain, any right to (and not to request a
waiver of such commitment) (a) acquire a controlling interest in the Paramount
Business (including by acquisition of a majority of the voting power thereof)
without the Viacom Board’s prior consent and NAI’s prior written consent as
would be required under the Charter as set forth in Section 4(b) above, (b)
approve or consent to any merger, change of control or other sale transaction
involving Viacom, Paramount Pictures Corporation or the Paramount Business, or
(c) cause a merger, change of control or other sale transaction involving
Viacom, Paramount Pictures Corporation or the Paramount Business.

Dauman must notify any potential investor that any proposed Paramount Investment
is subject to the Viacom Board’s approval, including by unanimous vote of the
Viacom Board as set forth in Exhibit I. Further, Dauman cannot sign any
documentation involving a proposed Paramount Investment unless authorized by the
Viacom Board, excepting only customary non-disclosure agreements. Any public
comments concerning any prospective Paramount Investment shall be made in good
faith and be accurate in all material respects.

If a proposal for the Paramount Investment is formulated, Dauman may submit such
initial proposal to the Viacom Board for its consideration, including a detailed
description of the initial proposal, a presentation by the financial advisor(s)
engaged by Viacom and other information requested by any member of the Viacom
Board. SMR and SER may share any such information on a confidential basis with
NAI and its legal and financial advisors. For clarity, the independent directors
on the Viacom Board shall be entitled to cause Viacom to retain a separate
financial advisor to advise the independent directors with respect to any such
proposal. The Viacom Board shall provide Dauman with feedback on such proposal,
following which Dauman may submit a final proposal to the Viacom Board no
earlier than seven (7) days after the submission of the initial proposal, at
which time Dauman may request that the Viacom Board consider and vote on such
final proposal. Any approval vote on the Paramount Investment shall be subject
to NAI’s rights as set forth in Section 4(b) above.

Dauman shall provide the Viacom Board a status update as to any potential
Paramount Investment, as soon as reasonably practicable, but no later than
September 7, 2016, which update shall include an identification of potential
investors and the current status of those discussions, and Dauman shall
thereafter keep the Board informed on a regular basis as to such matters.

For clarity, all rights afforded to Dauman pursuant to this Section 5 shall
terminate at the end of the Continuation Period.

 

8



--------------------------------------------------------------------------------

EXECUTION COPY

 

6. Additional Actions.

Michael D. Fricklas, Executive Vice President, General Counsel and Secretary of
Viacom (“Fricklas”), may resign from his employment with Viacom by written
notice to Viacom no more than thirty (30) days after the date on which neither
Dauman nor Dooley serve as Chief Executive Officer of Viacom. Such notice shall
reference this Section 6, not be subject to cure and have an effective date not
less than thirty (30) business days after the date the notice is given, upon
which date the noticed resignation shall become effective. Such resignation
shall be deemed and for all purposes be treated as termination for “Good Reason”
within the meaning of his employment agreement with and all other plans and
arrangements of Viacom. Fricklas shall be a third party beneficiary of this
Section 6, entitled to rely on and enforce against Viacom the rights intended to
be conferred on him hereby. Except as set forth in this Section 6, Viacom’s and
Fricklas’ rights and obligations under his employment agreement and other
arrangements with Viacom (e.g. the Viacom pension plan and the Viacom 401(k)
plan) shall remain unchanged, including without limitation Viacom’s right to
terminate Fricklas at any time on the terms set forth in his employment
agreement; provided, that the existence of “Cause” under Fricklas’ employment
agreement shall not be claimed in respect of the matters addressed in this
Settlement.

 

7.

Mutual Releases.

(a)        Each of Viacom, its subsidiaries, affiliates under its control,
predecessors, successors and assigns, and the current and former directors,
officers, employees, agents, attorneys and representatives of each of them
(collectively, the “Viacom Parties”), hereby releases and forever discharges
from all liability (w) the NAI Entities, their respective parents, stockholders,
members, subsidiaries, affiliates under its control, predecessors, successors
and assigns, and the current and former directors, officers, managers, trustees,
employees, agents, attorneys, representatives of each of them, except for Dauman
and Abrams, and (x) SMR, SER, the Trust and all of its Trustees, Jankowski,
Krutick, Tyler, Brandon, Ostheimer, Harvey, Haylee, Lauren, Phyllis, Andelman,
Jacobs, Lewin and the agents, attorneys, representatives, heirs, executors and
assigns of each of them, individually and in all other capacities (including as
trustee or beneficiary of the Trust, as parent or guardian of a beneficiary of
the Trust, or as officer, manager or director of one or more of the NAI
Entities), except for Dauman and Abrams ((w) and (x) collectively, the
“NAI/Redstone Parties”), (y) the New Directors and the agents, attorneys,
representatives, heirs, executors and assigns of each of them (collectively, the
“New Director Releasees”), and (z) Dauman, Abrams, Salerno, McGarvie, Schwartz,
Phillips, Sorrell, Norville, Dooley, and the agents, attorneys, representatives,
heirs, executors and assigns of each of them, individually and in all other
capacities (including as Trustee of the Trust and as manager or director of the
NAI entities) (collectively, the “Officer and Director Parties”), from any and
all Claims (defined below) which such Viacom Party ever had, now has or
hereafter can, shall or may have, for, upon or by reason of any matter, cause or
thing whatsoever from the beginning of the world to the Effective Date of this
Settlement, including, but not limited to, any and all Claims arising out of or
relating to conduct alleged in, or the claims asserted in or that could have
been asserted in, the Massachusetts Action, the California Action, or the
Delaware Actions; provided, however, that the releases set forth in this Section
7 shall not affect the Parties’ obligations set forth in this Settlement or
limit claims preserved by Dauman pursuant to the First

 

9



--------------------------------------------------------------------------------

EXECUTION COPY

 

Dauman Release and the Second Dauman Release and shall not affect the rights of
the Viacom Parties to coverage for indemnification under any preexisting
insurance policies. The New Director Releasees are intended third party
beneficiaries of this Paragraph 7(a).

(b)        Each of the NAI/Redstone Parties hereby releases and forever
discharges from all liability (x) the Viacom Parties and (y) the Officer and
Director Parties from any and all Claims which such NAI/Redstone Party ever had,
now has or hereafter can, shall or may have, for, upon or by reason of any
matter, cause or thing whatsoever from the beginning of the world to the
Effective Date of this Settlement, including, but not limited to, any and all
Claims arising out of or relating to conduct alleged in, or the claims asserted
in or that could have been asserted in, the Massachusetts Action, the California
Action, or the Delaware Actions; provided, however, that the releases set forth
in this Section 7 shall not affect the Parties’ obligations set forth in this
Settlement, and shall not affect the rights of the NAI/Redstone Parties to
coverage for indemnification under any preexisting insurance policies or under
any preexisting indemnity rights, obligations or arrangements any of the
NAI/Redstone Parties may have with Viacom.

(c)        Each of the Officer and Director Parties hereby releases and forever
discharges from all liability (x) the NAI/Redstone Parties and (y) the New
Director Releasees from any and all Claims which such Officer and Director Party
ever had, now has or hereafter can, shall or may have, for, upon or by reason of
any matter, cause or thing whatsoever from the beginning of the world to the
Effective Date of this Settlement, including, but not limited to, any and all
Claims arising out of or relating to conduct alleged in, or the claims asserted
in or that could have been asserted in, the Massachusetts Action, the California
Action, or the Delaware Actions; provided, however, that the releases set forth
in this Section 7 shall not affect the Parties’ obligations set forth in this
Settlement or limit claims preserved by Dauman pursuant to the First Dauman
Release and the Second Dauman Release, and shall not affect the rights of the
Officer and Director Parties to coverage for indemnification under any
preexisting insurance policies or under any preexisting indemnity rights,
obligations or arrangements any of the Officer and Director Parties may have
with Viacom. The New Director Releasees are intended third party beneficiaries
of this Paragraph 7(c).

(d)        “Claim” shall mean any actual or potential claim, counterclaim,
action, cause of action in law or in equity, suit, lien, liability, debt due,
sum of money, demand, obligation, accounting, damage, punitive damages, loss,
cost or expense, and attorneys’ fees of any nature whatsoever, known or unknown,
contingent or non-contingent, whether arising under state, federal or other law,
or based on common law, statutory law, regulations or otherwise, including,
without limitation, any claim based on alleged breach of contract, breach of
fiduciary duty, breach of duty of confidentiality, undue influence, incapacity,
fraud, fraudulent inducement, negligent misrepresentation, unjust enrichment or
other legal duty, legal fault, offense, quasi-offense or any other theory.

(e)        The releases set forth in this Section 7 are effective except to the
extent prohibited by law.

(f)        For purposes of this Section 7 only, Viacom and its subsidiaries and
the Trust and NAI Entities shall not be considered to be affiliates, the Trust
and NAI Entities shall not be considered parents of Viacom, and neither Viacom
nor any of Viacom’s subsidiaries shall be

 

10



--------------------------------------------------------------------------------

EXECUTION COPY

 

considered subsidiaries of the NAI Entities or the Trust. Notwithstanding
anything contained in this Settlement to the contrary, nothing contained in this
Settlement shall constitute a release of any Claims (i) the Viacom Parties may
have against CBS Corporation or its subsidiaries or (ii) that any NAI/Redstone
Party may have against any other NAI/Redstone Party.

(g)        Each of the Viacom Parties, NAI/Redstone Parties and Officer and
Director Parties acknowledges that he, she or it may hereafter discover facts in
addition to or different from those that they now know or believe to be true
with respect to the subject matter of the Claims released herein, but the Viacom
Parties, NAI/Redstone Parties and Officer and Director Parties hereby knowingly
and willingly, fully, finally and forever settle and release any and all such
Claims as provided in this Settlement, whether known or unknown, suspected or
unsuspected, contingent or non-contingent, which now exist or heretofore have
existed upon any theory of law or equity now existing or coming into existence
in the future. The Viacom Parties, NAI/Redstone Parties and Officer and Director
Parties acknowledge that they have read and understand, and have been advised by
their respective counsel concerning, California Civil Code Section 1542 and any
similar law of any state or territory of the United States or any other
jurisdiction.

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

The Viacom Parties, NAI/Redstone Parties and Officer and Director Parties hereby
expressly waive any and all rights and benefits respectively conferred upon them
by the provisions of Section 1542 of the California Civil Code, or any similar
provision, right and benefit conferred by any law of any state or territory of
the United States, or principle of common law.

 

8.

Covenants Not to Sue.

Each of the Parties warrants, covenants and agrees that she, he or it will not,
individually or collectively, bring, maintain, or otherwise institute or allow
others within his, her or its control to bring, maintain, or otherwise institute
any action in any forum anywhere in the world that challenges:

(a)        The validity or legality of this Settlement or the authority of the
Parties to execute it;

(b)        The validity or legality of the removal and/or resignation of Dauman
and Abrams as NAI directors and as Managers of NAIEH and NAIAH;

(c)        The validity or legality of the election of Krutick and Ostheimer as
NAI directors and Managers of NAIEH and NAIAH;

 

11



--------------------------------------------------------------------------------

EXECUTION COPY

 

(d)        That SMR, SER, Ostheimer, Krutick, Andelman, Tyler or their
respective successors are the lawful and valid directors of NAI and the lawful
and valid Managers of NAIEH and NAIAH;

(e)        The validity or legality of the removal and/or resignation of Dauman
and Abrams as Trustees of the Trust;

(f)        The validity or legality of the appointment of Krutick, Jankowski or
their respective successors as Trustees of the Trust;

(g)        That the lawful and valid Trustees of the Trust are: (a) during SMR’s
lifetime: SMR, Andelman, Lewin, Jacobs, Phyllis, Krutick, Jankowski or their
respective successors; and (b) after SMR’s death or during periods in which he
is deemed “incapacitated” under the terms of the Trust: Andelman, Lewin, Jacobs,
Krutick, Jankowski, SER, Tyler or their respective successors;

(h)        The capacity of SMR to execute or perform this Settlement and/or
asserts that SMR was unduly influenced, by SER or anyone else, to execute or
perform this Settlement;

(i)        The right of any NAI Entity or any of its directors, officers,
members or managers to vote the Viacom shares owned by such NAI Entity or any of
its affiliates (of record or beneficially), including, without limitation, with
respect to election of directors to the Viacom Board or amendments to Viacom’s
Bylaws;

(j)        The validity or legality of any actions taken by Dauman and/or Abrams
as trustees of the Trust; and

(k)        The compliance by Dauman, Dooley, Abrams, SMR, SER, the Independent
Directors and/or the NAI Entities with their fiduciary duties (if any) owed to
Viacom or its stockholders, or any similar claim arising out of Dauman’s,
Dooley’s, SMR’s, SER’s, Abrams’, or the Independent Directors’ or any of the NAI
Entities’ respective capacities as Viacom directors or stockholders.

The Parties further agree that she, he or it will not knowingly encourage or
voluntarily assist any third-party asserting any of the challenges set forth in
this paragraph, provided, however, that nothing contained herein shall prevent
or restrict any Party from providing truthful testimony or complying with any
applicable law, court order or legal process (including, without limitation,
subpoenas).

 

9.

Indemnification.

Viacom (the “Indemnifying Party”) shall indemnify, defend and hold harmless (x)
the Parties to this Settlement that are current and former directors and
officers of Viacom (in all of their respective capacities, including as Trustees
of the Trust), (y) the NAI Entities (in all of their respective capacities,
including as stockholders of Viacom) and their respective stockholders or
members, and the respective current and former directors, trustees, officers,
and managers of the

 

12



--------------------------------------------------------------------------------

EXECUTION COPY

 

NAI Entities and such stockholders or members (in all of their respective
capacities, including as Trustees of the Trust), and (z) the agents, attorneys,
representatives, heirs, executors and assigns of any of the foregoing ((x), (y),
and (z) collectively the “Indemnified Parties”) from any and all Claims brought
against any Indemnified Party, or expenses (including but not limited to
attorneys’ fees) incurred by such Indemnified Party, including the cost of
defense of such claims whether incurred prior to or after the Effective Date and
the cost of responding to subpoenas or testifying as a witness, arising out of
or relating to the Massachusetts Action, the California Action, the Delaware
Actions, actions currently pending before the Delaware Court of Chancery
captioned Gilbert v. Redstone, et al., C.A. No. 12478-CG (Del. Ch.), City of
Sunrise General Employees’ Retirement Plan v. Redstone, et al., C.A. No.
12545-CB (Del. Ch.), Feuer v. Dauman, et al., C.A. No. 12579-CB (Del. Ch.) and
International Union of Operating Engineers Local 478 Pension Fund v. Redstone,
et al., C.A. No. 12612-CB (Del. Ch.) or any other stockholder actions,
securities disclosure actions or shareholder derivative actions arising from
similar facts and circumstances that are filed (such actions, the “Stockholder
Actions”), their conduct as stockholders, members, directors, officers,
managers, or trustees, and/or their entry into or performance of this
Settlement, including challenges against the Independent Directors, the NAI
Entities, or the Officer or Director Parties for breach of any alleged fiduciary
duty or any other action taken in his or her capacity as a Viacom director or
Trustee of the Trust or its capacity as a Viacom stockholder; provided, however,
that the indemnification of the NAI Entities shall not apply to the NAI
Entities’ and the stockholders or members of the NAI Entities’ costs of defense
or prosecution of the Massachusetts Action, the California Action, the Salerno
Action, or the NAI Action.

Any Indemnified Party seeking indemnification pursuant to this section shall
promptly notify the Indemnifying Party of any such Claim brought by a third
party; provided, however, that any delay or failure to timely give such notice
or otherwise comply with the foregoing shall only affect the rights of an
Indemnified Party hereunder to the extent, if at all, such delay or failure has
a prejudicial effect on the defenses or other rights available to the
Indemnifying Party with respect to such Claim.

Except with respect to the Stockholder Actions, upon receipt of any such notice,
the Indemnifying Party shall have the sole power to direct and control the
defense of such Claim, with counsel of its choosing, at its expense (which
choice of counsel shall be subject to the Indemnified Party’s prior written
consent, such consent not to be unreasonably withheld, conditioned or delayed);
provided, however, that the Indemnified Party shall have the right (but not the
duty) to participate in the defense thereof and to employ counsel, at his, her
or its own expense (except in the case where, based on the advice of counsel to
any such Indemnified Party, there is or is expected to be a conflict of interest
between the Indemnifying Party and such Indemnified Party, in which case such
expenses shall be at the expense of the Indemnifying Party). Subject to the
foregoing sentence, any expenses incurred by any Indemnified Party in defending
any such Claims brought against any Indemnified Party to which such Indemnified
Party would be entitled to indemnification hereunder shall be paid by the
Indemnifying Party in advance of the final disposition of such Claim on a
monthly basis or on such other mutually agreed-upon schedule.

 

13



--------------------------------------------------------------------------------

EXECUTION COPY

 

With respect to the Stockholder Actions, the Indemnified Party shall have the
right to select his, her or its own counsel to direct and control the defense of
such Claims at the Indemnifying Party’s expense, provided that the Indemnified
Party provides the Indemnifying Party with advance notice of its selection of
such counsel. The Indemnifying Party shall pay such counsel fees on a monthly
basis, as they are incurred.

Notwithstanding the foregoing, the Indemnifying Party shall not, without the
prior written consent of the Indemnified Party (which consent shall not be
unreasonably withheld, conditioned or delayed), settle, compromise or offer to
settle or compromise any Claim that:

 

  (i)     does not contain a full release of the Indemnified Party,

(ii)          would result in the imposition of a consent order, injunction or
decree on the future activity or conduct of the Indemnified Party,

(iii)         would result in a finding or admission of liability or wrongdoing
or violation of law by the Indemnified Party,

(iv)         would result in any monetary liability of the Indemnified Party
that will not be paid or reimbursed by the Indemnifying Party, or

(v)          would materially and adversely affect the ongoing business of the
Indemnified Party.

Notwithstanding the foregoing provisions, the Indemnifying Party shall not be
required to indemnify the Indemnified Party for any liabilities and expenses or
to reimburse the Indemnified Party pursuant to any expense reimbursement
provisions to the extent the Indemnified Party has otherwise actually received
payment (under any insurance policy, bylaw or otherwise) of such amounts
otherwise indemnifiable or reimbursable hereunder. In addition, the Indemnified
Party shall reimburse the Indemnifying Party for any indemnification payments
made to the Indemnified Party for any liabilities and expenses to the extent
that the Indemnified Party subsequently receives payment of such amounts from
another source.

Nothing herein shall limit or restrict any Party’s entitlement to
indemnification or advancement of expenses pursuant to 8 Del. C. § 145, Viacom’s
Charter or Bylaws or any indemnification agreements or pursuant to any other
instrument or arrangement or applicable law. The Parties shall cooperate to the
extent practicable to comply with reasonable requirements of Viacom’s and NAI’s
respective directors’ and officers’ liability insurance carriers in order to
secure coverage under their respective directors’ and officers’ liability
insurance.

 

10.

Dauman Separation Payments.

(a)        Notwithstanding anything to the contrary in the PD Employment
Agreement, Dauman shall be entitled, without further notice or action (other
than the execution and non-revocation of the First Dauman Release (defined in
Section 10(b) below)), to the rights and benefits set forth in Paragraph
9(d)(ii) (Termination without Cause or Resignation with Good

 

14



--------------------------------------------------------------------------------

EXECUTION COPY

 

Reason) of the PD Employment Agreement, as such rights and payments are set
forth on Exhibit B attached hereto (such payments, the “PD Separation
Payments”).

(b)        Dauman and Viacom shall, subject to any consideration period required
under applicable law, execute (i) a release in the form attached hereto as
Exhibit C-1 within three (3) business days of the Effective Date (the “First
Dauman Release”) and (ii) subject to the Parties’ continued compliance with the
terms of this Settlement and the PD Employment Agreement, a release in the form
attached hereto as Exhibit C-2 within three (3) business days of the termination
of the Continuation Period (the “Second Dauman Release”). Dauman hereby
acknowledges and agrees that the PD Separation Payments are contingent on Dauman
entering into the First Dauman Release and not revoking (or attempting to
revoke) such First Dauman Release during the applicable seven-day revocation
period set forth therein.

(c)        As soon as commercially practicable, but in no event later than seven
(7) business days following the Effective Date, Viacom shall establish and fund
a grantor trust (the “PD Grantor Trust”) for the purpose of facilitating the
administration of certain payments to Dauman in accordance with the terms of
Exhibit D.

(d)        Nothing in this Settlement, the First Dauman Release or the Second
Dauman Release shall terminate or impair any indemnification rights of Dauman
under the Charter or Bylaws, as in effect on the Effective Date, Paragraph 15
(Indemnification) of the PD Employment Agreement, or pursuant to any other
instrument or arrangement or applicable law.

(e)        Dauman and Viacom each acknowledge and reaffirm their respective
rights and obligations under any provisions of the PD Employment Agreement
which, by their nature, are capable of surviving the Effective Date, including,
without limitation, Paragraphs 7(a) through 7(i) of the PD Employment Agreement
(Exclusive Employment, Etc.), Paragraph 19 (Disputes) and Paragraph 25 (Section
409A), and such provisions shall be deemed incorporated into this Settlement as
if fully set forth herein.

 

11.

Dismissal of the Litigations

    Within two (2) business days after this Settlement is fully executed and
exchanged by the Parties, the Parties shall:

(a)        Execute and file with the Probate and Family Court of the State of
Massachusetts, Norfolk County, a Stipulation and Proposed Order of Dismissal in
the form attached hereto as Exhibit E, providing for the dismissal of all
claims, counterclaims and/or cross-claims asserted by any of the Parties against
any of the other Parties in the Massachusetts Litigation, with prejudice and at
the Parties’ own respective costs;

(b)        Execute and file with the Superior Court of the State of California,
County of Los Angeles, a Request for Dismissal in the form attached hereto as
Exhibit F, providing for the dismissal of all claims, counterclaims and/or
cross-claims asserted by any Party against any other Party in the California
Litigation without prejudice and at the Parties own respective costs; and

 

15



--------------------------------------------------------------------------------

EXECUTION COPY

 

(c)        Execute and file with the Delaware Court of Chancery, a Stipulation
of Dismissal in the form attached hereto as Exhibit G, seeking dismissal of the
Delaware Actions with prejudice and at the Parties’ own respective costs.

 

12.

Litigation Costs.

The Parties hereto agree that any and all costs and expenses incurred by,
attributed to or otherwise payable by Dauman, Abrams and/or the members of the
Viacom Board (including the Independent Directors) in connection with the
Massachusetts Action, the California Actions, the Delaware Actions and the
negotiation, enforcement and defense of this Settlement, including, without
limitation, attorneys’ fees, expert fees, vendor fees disbursements and fees in
connection with the filings set forth in Section 11 hereof (collectively,
“Litigation Costs”), shall be paid by Viacom as incurred, and, to the extent any
such Litigation Costs have been paid by any of the foregoing individuals prior
to the Effective Date, Viacom shall reimburse all such Litigation Costs to the
applicable individual upon the execution of this Settlement. Without limiting
the foregoing, NAI hereby ratifies and approves all actions taken by the Viacom
Board on or prior to the Effective Date only with respect to any Litigation
Costs incurred on or prior to the Effective Date and all payments made in
respect of such Litigation Costs.

 

13.

No Admission of Liability.

This Settlement is entered into in the interests of avoiding the expenses and
uncertainties of litigation. Neither this Settlement, nor any of its terms and
provisions, shall be deemed an admission or concession of any fact, liability,
incapacity, undue influence, fault or wrongdoing.

 

14.

Ratification.

(a)        To the extent necessary, Phyllis, SER, Jankowski, Krutick, Tyler,
Andelman, Jacobs and Lewin, in their capacities as current and/or future
Trustees of the Trust, hereby agree that entering into this Settlement is
consistent with the terms of the Trust and in the best interests of the Trust
and its current, contingent and remainder beneficiaries and on that basis enter
into this Settlement and ratify the decision of SMR to enter into this
Settlement as if it were their own; and

(b)        SER, Tyler, Andelman, Krutick and Ostheimer, in their capacities as
current and/or future directors of NAI and managers of NAIEH and NAIAH, hereby
agree that entering into this Settlement is in the best interests of the NAI
Entities and ratify the decision of SMR to enter into this Settlement as if it
were their own.

 

15.

Status Quo Order.

In the event that the entry into this Settlement or the actions contemplated
thereby are governed by the restrictions set forth in the Status Quo Order, the
Parties, including NAI, hereby waive such restrictions pursuant to paragraph 5
of the Status Quo Order, and will provide written notice to the Delaware
Chancery Court of such waiver.

 

16



--------------------------------------------------------------------------------

EXECUTION COPY

 

16. Press Release.

The Parties have mutually agreed on the press release attached hereto as Exhibit
H and shall mutually agree on a Current Report on Form 8-K for Viacom to file
with the Securities and Exchange Commission regarding the matters contained in
this Settlement.

 

17.

No Intention to Disparage.

The Parties express that it is their intention not to disparage any other Party,
directly or indirectly. This statement of intention confers no rights or
remedies on any Party.

 

18.

D&O Indemnification.

(a)        NAI (solely in its capacity as a stockholder exercising its rights as
such, and without incurring any liability or responsibility for any obligation
(monetary, contractual or otherwise)) and Viacom shall cause all rights to
indemnification, advancement of expenses and exculpation now existing in favor
of each of the current directors and officers of Viacom (collectively, the “D&O
Indemnified Parties”) in all of their respective capacities as provided in
Viacom’s Charter or Bylaws or any resolution of the Viacom Board or any
indemnification agreements between Viacom and a D&O Indemnified Party existing
as of the Effective Date or pursuant to any other instrument or arrangement or
applicable law, including as set forth herein, to survive and continue in full
force and effect with respect to each such D&O Indemnified Party for a period of
not less than six (6) years after such D&O Indemnified Party ceases to serve on
the Viacom Board or as an officer of Viacom, as applicable (the “Coverage
Period”). Any repeal or modification of the indemnification and liability
limitation or exculpation provisions of Viacom’s Charter and Bylaws applicable
to any D&O Indemnified Party prior to the expiration of such Coverage Period
shall not adversely affect any right or protection of such D&O Indemnified Party
existing as of the Effective Date.

(b)        Viacom shall maintain coverage for executive liability insurance
(including director and officer and employment practice liability coverage) for
the benefit of the D&O Indemnified Parties for the full duration of the Coverage
Period with terms and conditions no less favorable to the D&O Indemnified
Parties to the insurance coverage as of the Effective Date, and shall cause any
successor to assume the same. Any claims-made coverage obtained by Viacom shall
include coverage of the D&O Indemnified Parties for the full duration of the
Coverage Period.

 

19.

Miscellaneous

(a)        Contemporaneous with the filing of the Stipulation of Dismissal in
the form attached hereto as Exhibit E, the Parties shall request that the
Probate and Family Court of the State of Massachusetts, Norfolk County, deny the
pending Motion to Appoint Guardian Ad Litem based on the representation of
Ostheimer that she adequately represents the interests of her minor children.

(b)        The Parties hereto represent that they have not heretofore assigned
or transferred or purported to assign or transfer to any person or entity any
matter released pursuant to this Settlement. The provisions of this Settlement
shall be binding upon and inure to the benefit of the Parties and their
respective heirs, successors and assigns.

 

17



--------------------------------------------------------------------------------

EXECUTION COPY

 

(c)        This Settlement and all exhibits, including but not limited to the
Stipulations of Dismissal with Prejudice attached hereto as Exhibit E, Exhibit F
and Exhibit G, constitute the entire agreement between the Parties as it relates
to the subject matter herein with respect to the settlement of the Massachusetts
Action, the California Action, and the Delaware Actions. Each Party acknowledges
that it is not entering into this Settlement on the basis of or in reliance upon
any promise, representation or warranty other than as explicitly contained in
this Settlement.

(d)        This Settlement may not be modified or amended, except by an
instrument in writing signed by all of the Parties adversely affected thereby;
provided that prompt notice of any such modification or amendment shall be given
to all Parties; provided, further, that this Settlement may be modified or
amended, without a need for an instrument in writing signed by any Additional
Party (and otherwise without the consent thereof or notice thereto), unless such
amendment or modification is to an Additional Party Section in which case an
instrument in writing signed by any Additional Party adversely affected thereby
shall be required.

(e)        Each Party hereby represents and warrants with respect to itself,
himself or herself, that (i) the execution and performance of this Settlement is
fully authorized, (ii) with respect any Party that is a corporation or other
entity, the person or persons executing this Settlement have the necessary and
appropriate authority to do so, (iii) no consent, approval or authorization of,
or declaration, filing or registration with, any governmental or regulatory
authority is required to be made or obtained by a Party that has not been
obtained in order to execute and perform its obligations under this Settlement
and (iv) upon the due execution by the other Parties hereto, this Settlement is
a valid, legal, binding and enforceable obligation of such Party. Each Party
shall indemnify, defend and hold harmless each other Party from any and all
Claims brought against such other Parties arising out of or relating to a breach
by such first Party of any representations or warranties contained in this
Settlement.

(f)        The Parties agree that each Party is entering into this Agreement by
its, his or her own free will and not as the result of any undue influence or
other unlawful acts by any other Party or any other person or entity.

(g)        This Settlement is being entered into between sophisticated parties,
each of which or who has reviewed the Settlement, had the opportunity to discuss
it with its, his or her counsel, and is fully knowledgeable about its terms and
conditions. The Parties therefore agree that this Settlement shall be construed
without regard to the authorship of the language and without any presumption or
rule of construction in favor of any of them.

(h)        The Parties agree to cooperate in good faith to effect all of the
terms of this Settlement. The Other Trustees (including Lewin) and SMR, SER,
Tyler and Phyllis agree to take any and all actions that may be necessary to
effect or confirm the appointments of Krutick and Jankowski as replacement
trustees for Dauman and Abrams. The Parties further agree to execute all papers
and documents and to take such other actions as may be necessary and proper to
fulfill the terms and conditions of this Settlement. For the avoidance of doubt,
SMR, SER, NAI, the Trust and the Other Trustees (collectively, the “NAI
Parties”) each hereby agrees, to the extent applicable, to (i) vote all shares
of stock of NAI held by the Trust to fulfill their respective obligations under
this Settlement and against any other action, proposal, agreement or transaction
that would cause a breach of their respective obligations under this Settlement,
and (ii) not

 

18



--------------------------------------------------------------------------------

EXECUTION COPY

 

commit or agree to take any action or proposal, or take any action (including
without limitation entering into any transaction or agreement) that would result
in a breach of any covenant, representation or warranty or any other obligation
or agreement of any NAI Party or Viacom under this Settlement. NAI shall vote
(or cause to be voted) all shares of Viacom stock held by NAI, NAIRI, Inc., any
controlled corporate subsidiary or controlled corporate affiliate thereof, or
any entity controlled, directly or indirectly, by NAI, excluding Viacom and its
subsidiaries, to fulfill its respective obligations under this Settlement and
against any other action, proposal, agreement or transaction that would breach
its obligations under this Settlement. In the event that any NAI Party
transfers, directly or indirectly, any securities of NAI or Viacom to any
affiliate (excluding Viacom and its subsidiaries) thereof, such NAI Party, as a
condition to any such transfer, shall require such affiliate (excluding Viacom
and its subsidiaries) to agree in writing to be bound by all of the terms of
this Settlement as a NAI Party as such apply to holders of securities of NAI or
Viacom. Viacom hereby agrees to cause all of its subsidiaries to comply with the
terms of this Settlement as if such subsidiaries were parties hereto.

(i)        The headings in this Settlement have been inserted for reference
only. Such headings shall not limit, modify or otherwise affect the terms and
provisions hereof. Whenever the words “include”, “includes”, or “including” are
used in this Agreement, they are deemed to be followed by the words “without
limitation”. The words “hereof”, “herein”, and “hereunder”, and words of similar
import, when used in this Settlement, refer to this Settlement as a whole and
not to any particular provision of this Settlement.

(j)        This Settlement, and all matters arising out of or relating to this
Settlement and all transactions and events contemplated hereby, shall be
interpreted under and governed by the laws of State of Delaware, without regard
to conflict of law principles thereof.

(k)        The Parties agree that any legal action brought to interpret or
enforce any terms of this Settlement shall be brought in the Delaware Court of
Chancery (or, if and only if the Delaware Court of Chancery lacks subject matter
jurisdiction, any state or federal court located within the state of
Delaware). Each Party hereby consents to the personal jurisdiction of such
court(s) for purposes of this subparagraph, and waives any objection thereto
based on personal jurisdiction or venue.

(l)        This Settlement shall not be admissible as evidence in any litigation
between or among the Parties except to enforce the terms expressed herein.

(m)      This Settlement may be executed in a number of counterparts, including
by facsimile or electronic email, each of which shall constitute an original,
but all such counterparts together shall constitute one and the same
Settlement. The signatures to this Settlement may be evidenced by facsimile or
PDF copies reflecting the signatories hereto, and any such facsimile or PDF copy
shall be sufficient evidence of each signature as if it were an original
signature.

(n)        The Parties acknowledge that the purpose of this Settlement is to
settle disputes and release claims. In the event that any provision or portion
of this Settlement is found to be void, invalid or unenforceable for any reason,
the Parties will continue to interpret this Settlement to accomplish the stated
purpose and all other provisions of this Settlement shall remain unaffected to
the extent permitted by law.

 

19



--------------------------------------------------------------------------------

EXECUTION COPY

 

(o)        This Settlement is not intended to and shall not confer any rights or
remedies upon any person other than the Parties and their respective successors
and permitted assigns; provided each of the Viacom Parties, NAI/Redstone
Parties, Officer and Director Parties, and the New Director Releasees shall be a
third party beneficiary of Sections 7 and 8, each Indemnified Party shall be a
third party beneficiary of Section 9 and each D&O Indemnified Party shall be a
third party beneficiary of Section 18.

(p)        Each of Dauman and Abrams shall be deemed to have resigned, effective
May 20, 2016, from any and all positions that he may hold as a director,
manager, officer, employee and/or agent of any of the NAI Entities or any direct
or indirect subsidiary thereof; provided, that in no event shall such deemed
resignation affect any of Dauman’s or Abram’s rights or entitlements pursuant to
Sections 7, 9 and 18 of this Settlement, which shall be determined without
reference to this Section 19(p).

(q)        Each of Dauman and Abrams shall be deemed to have resigned, effective
May 20, 2016, from any position he may have with respect to the Trust, including
without limitation as Trustee of the Trust, and has executed a Resignation of
Trustee attached as Exhibit K1 and Exhibit K2 respectively; provided, that in no
event shall such deemed resignation affect any of Dauman’s or Abram’s rights or
entitlements pursuant to Sections 7, 9 and 18 of this Settlement, which shall be
determined without reference to this Section 19(q).

(r)        Upon the execution of this Settlement, all written discovery requests
and deposition notices in the Massachusetts Action, the California Action, and
the Delaware Actions served by any Party to this Settlement on any Party to this
Settlement are hereby withdrawn, and are no longer of any force or effect.

[remainder of page intentionally left blank]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as of
the date set forth above.

 

/s/ Sumner M. Redstone

Sumner M. Redstone, individually and in his capacities as a director and
Chairman Emeritus of Viacom, Settlor, beneficiary and trustee of the Trust, and
an officer, director and, through the Trust, stockholder of NAI, and a manager
of NAIEH and NAIAH

/s/ Shari E. Redstone

Shari E. Redstone, individually and in her capacities as a director and
Non-Executive Vice Chair of Viacom, future trustee of the Trust, contingent
beneficiary of the Trust and an officer, director and, through a trust,
stockholder of NAI, and manager of NAIEH and NAIAH

/s/ Philippe P. Dauman

Philippe P. Dauman, individually, and in his capacities as President, Chief
Executive Officer, a director and Executive Chairman of Viacom, as a former
trustee of the Trust and as a former director of NAI, and manager of NAIEH and
NAIAH

/s/ George S. Abrams

George S. Abrams, individually, and in his capacities as a director of Viacom,
as a former trustee of the Trust and as a former director of NAI, and manager of
NAIEH and NAIAH

/s/ Thomas E. Dooley

Thomas E. Dooley, individually, and in his capacity as a director of Viacom

 

[Signature Page to Settlement Agreement]



--------------------------------------------------------------------------------

/s/ Thaddeus Jankowski

Thaddeus Jankowski, individually, and in his capacity as a trustee of the Trust
and officer of NAI, NAIAH, and NAIEH (obligating himself only as provided in the
Additional Parties Sections, but subject to the protections and benefits of all
other sections of the Agreement applicable to him)

/s/ Jill Krutick

Jill Krutick, individually, and in her capacities as a trustee of the Trust, a
director of NAI and manager of NAIEH and NAIAH (obligating herself only as
provided in the Additional Parties Sections, but subject to the protections and
benefits of all other sections of the Agreement applicable to her)

/s/ David Andelman

David Andelman, individually, and in his capacities as a trustee of the Trust
and a director of NAI and manager of NAIEH and NAIAH (obligating himself only as
provided in the Additional Parties Sections, but subject to the protections and
benefits of all other sections of the Agreement applicable to him)

/s/ Norman Jacobs

Norman Jacobs, individually, and in his capacity as a trustee of the Trust
(obligating himself only as provided in the Additional Parties Sections, but
subject to the protections and benefits of all other sections of the Agreement
applicable to him)

/s/ Leonard Lewin

Leonard Lewin, individually, and in his capacity as a trustee of the Trust
(obligating himself only as provided in the Additional Parties Sections, but
subject to the protections and benefits of all other sections of the Agreement
applicable to him)

 

[Signature Page to Settlement Agreement]



--------------------------------------------------------------------------------

/s/ Blythe J. McGarvie

Blythe J. McGarvie, individually, and in her capacity as a director of Viacom

/s/ Frederic V. Salerno

Frederic V. Salerno, individually, and in his capacity as a director of Viacom

/s/ William Schwartz

William Schwartz, individually, and in his capacity as a director of Viacom

/s/ Charles E. Phillips, Jr.

Charles E. Phillips, Jr., individually, and in his capacity as a director of
Viacom

/s/ Cristiana Falcone Sorrell

Cristiana Falcone Sorrell, individually, and in her capacity as a director of
Viacom

/s/ Deborah Norville

Deborah Norville, individually, and in her capacity as a director of Viacom

/s/ Phyllis Redstone

Phyllis Redstone, individually, as a named party in the Massachusetts Action and
in her capacity as a trustee of the Trust (obligating herself only as provided
in the Additional Parties Sections, but subject to the protections and benefits
of all other sections of the Agreement applicable to her)

 

[Signature Page to Settlement Agreement]



--------------------------------------------------------------------------------

/s/ Tyler Korff

Tyler Korff, individually, as a named party in the Massachusetts Action and in
his capacity as a future trustee of the Trust and a director of NAI (obligating
himself only as provided in the Additional Parties Sections, but subject to the
protections and benefits of all other sections of the Agreement applicable to
him)

/s/ Brandon Korff

Brandon Korff, individually, as a named party in the Massachusetts Action
(obligating himself only as provided in the Additional Parties Sections, but
subject to the protections and benefits of all other sections of the Agreement
applicable to him)

/s/ Kimberlee Korff Ostheimer

Kimberlee Korff Ostheimer, individually and as parent and guardian on behalf of
her children Harvey Benjamin Ostheimer and Haylee Rose Ostheimer, all of whom
are named parties in the Massachusetts Action (obligating them only as provided
in the Additional Parties Sections, but subject to the protections and benefits
of all other sections of the Agreement applicable to them)

/s/ Lauren Ellis

Lauren Ellis, individually, as a named party in the Massachusetts Action
(obligating herself only as provided in the Additional Parties Sections, but
subject to the protections and benefits of all other sections of the Agreement
applicable to her)

NATIONAL AMUSEMENTS, INC.

By:

 

/s/ Thaddeus P. Jankowski

Name:   Thaddeus P. Jankowski Title:   Vice President

 

[Signature Page to Settlement Agreement]



--------------------------------------------------------------------------------

NAI ENTERTAINMENT HOLDINGS, LLC By:  

/s/ Thaddeus P. Jankowski

Name:   Thaddeus P. Jankowski Title:   Vice President NAI ASSET HOLDINGS, LLC
By:  

/s/ Thaddeus P. Jankowski

Name:   Thaddeus P. Jankowski Title:   Vice President VIACOM INC. By:  

/s/ Michael D. Fricklas

Name:   Michael D. Fricklas Title:   Executive Vice President, General Counsel
and Secretary

 

[Signature Page to Settlement Agreement]



--------------------------------------------------------------------------------

Exhibit A

New Directors

 

1. Kenneth Lerer

 

2. Nicole Seligman

 

3. Judith McHale

 

4. Thomas May

 

5. Ron Nelson

 

A-1



--------------------------------------------------------------------------------

Exhibit B

PD Separation Payments

Capitalized terms used but not otherwise defined in this Exhibit B shall have
the meanings ascribed to such terms in the PD Employment Agreement. In
connection with Dauman’s resignation, Viacom shall pay and provide Dauman with
the PD Separation Payments described in this Exhibit B, which shall be payable
as provided herein.

 

A.

Accrued Compensation and Benefits.        As contemplated in Paragraph
9(d)(ii)(a) of the PD Employment Agreement, Viacom shall promptly pay to Dauman,
on the first regularly scheduled payroll date following the Effective Date, the
following accrued compensation:

 

  a.

Reimbursement of any unpaid business expenses to which Dauman is entitled
pursuant to Paragraph 6 of the PD Employment Agreement that were incurred prior
to the Effective Date; and

 

  b.

Salary through the Effective Date.

Dauman shall also be entitled to all other vested compensation and benefits to
which he is entitled as of the Effective Date under the terms and conditions
applicable to such compensation and benefit. For purposes of clarity, and
without limiting the foregoing, such benefits shall include: (i) pursuant to
Paragraph 5(c)(i) of the PD Employment Agreement, until the second anniversary
of the Effective Date, continued participation for Dauman and his spouse in
certain medical, dental and hospitalization plans or programs or the economic
equivalent of the benefits if and on the terms required pursuant to Paragraph
5(c)(i) of the PD Employment Agreement; (ii) pursuant to Paragraph 5(c)(ii) of
the PD Employment Agreement, until the third anniversary of the Effective Date,
(A) use of suitable and appropriate office facilities outside of the Viacom
offices to be determined by Dauman and Viacom and (B) continued use of Rosemarie
Cresswell (or a replacement designated by Dauman at his discretion) as Dauman’s
personal secretary to be compensated at an annual rate of $165,405 (subject to
increase at the same rate and with the same frequency as given to similarly
situated secretaries at Viacom) and a right for Rosemarie Cresswell (or her
replacement) to continue her participation in the same benefit programs in which
she participated prior to the Effective Date; and (iii) any vested benefits
under the Viacom 401(k) Plan, the Viacom Excess 401(k) Plan for Designated
Senior Executives, the Viacom Pension Plan, and the Viacom Excess Pension Plan.

For the avoidance of doubt, the accrued compensation and benefits identified in
Part A of this Exhibit B shall not be conditioned on Dauman’s execution and
non-revocation of the First Dauman Release or the Second Dauman Release.

 

  B.

Pro-rata Bonus.        As contemplated in Paragraph 9(d)(ii)(b) of the PD
Employment Agreement, and subject to Dauman’s execution and non-revocation of
the First Dauman Release, Dauman will be entitled to a Bonus for fiscal year
2016 based on his Target Bonus of $20,000,000, prorated for the 323 calendar
days elapsed in fiscal year 2016 through the Effective Date. The determination
of the amount payable in respect of such pro-rated Bonus shall be made in
accordance with the procedures set forth in Paragraph

 

B-1



--------------------------------------------------------------------------------

 

9(d)(ii)(b) of the PD Employment Agreement. The prorated Bonus, if any, shall be
payable on the earlier of (i) November 30, 2016 or (ii) the date on which
bonuses are paid to similarly situated executives who participate in the Senior
Executive STIP.

 

  C.

Severance Payment.        As contemplated by Paragraph 9(d)(ii)(c) of the PD
Employment Agreement, and subject to Dauman’s execution and non-revocation of
the First Dauman Release, Dauman shall be entitled to a Severance Payment of
$58,000,000. $46,400,000 of the Severance Payment shall be payable on the
Release Date (as defined in the First Dauman Release) and the remaining
$11,600,000 of the Severance Payment will be paid in accordance with Viacom’s
regular payroll practices over a period of approximately 29 months following the
Release Date. Notwithstanding the foregoing, as contemplated by and in
accordance with Paragraph 9(d)(iii) of the PD Employment Agreement, if Dauman
materially breaches the non-compete covenant or the no-solicitation covenant set
forth in Paragraphs 7(a) and (b) of the PD Employment Agreement and has not
cured such breach (if curable) within thirty (30) days following his receipt of
notice from Viacom that such breach has occurred, Dauman’s entitlement to any
portion of the Severance Payment that has not then been made will cease.

 

  D.

Vesting of Stock Options.        As contemplated by Paragraph 9(d)(ii)(d) of the
PD Employment Agreement, and subject to Dauman’s execution and non-revocation of
the First Dauman Release, all of Dauman’s 1,723,349 unvested stock options will
vest on the Release Date and any outstanding stock option shall remain
exercisable until the applicable period set forth in Paragraph 4(a)(v) of the PD
Employment Agreement.

 

  E.

Vesting of PSUs.        As contemplated by Paragraph 9(d)(ii)(e) of the PD
Employment Agreement, and subject to Dauman’s execution and non-revocation of
the First Dauman Release, Viacom shall issue to Dauman up to 1,114,425 Shares
(plus any dividend equivalents accrued thereon), with respect to unvested PSUs,
which number of Shares shall be settled net of applicable withholding taxes to
be remitted to the applicable taxing authorities by Viacom. The number of shares
to be issued to Dauman will be calculated in accordance with Paragraph 4(b) of
the PD Employment Agreement and such shares shall be delivered to Dauman at the
times set forth in Paragraph 4(b)(iv) of the PD Employment Agreement.

 

  F.

Vesting of PRSUs.        As contemplated by Paragraph 9(d)(ii)(f) of the PD
Employment Agreement, and subject to Dauman’s execution and non-revocation of
the First Dauman Release, Viacom shall issue on the Effective Date to Dauman
300,000 Shares (plus any dividend equivalents accrued thereon) with respect to
unvested PRSUs, which number of Shares shall be settled net of applicable
withholding taxes to be remitted to the applicable taxing authorities of Viacom.

 

  G.

Insurance.        As contemplated by Paragraph 9(d)(ii)(g) of the PD Employment
Agreement, and subject to Dauman’s execution and non-revocation of the First
Dauman Release, Viacom shall continue to provide Dauman with no less than
$5,000,000 in life insurance or such lesser amount determined in accordance with
the terms set forth in such Paragraph.

 

B-2



--------------------------------------------------------------------------------

  H.

Section 409A Delay.        As contemplated by Paragraph 25 of the PD Employment
Agreement, to the extent that any payment or benefit is delayed pursuant to the
Section 409A Amendment, the accrual of interest on such delayed payments during
the period of such delay shall be at a rate equal to Viacom’s highest borrowing
rate in effect at the Termination Date.

 

B-3



--------------------------------------------------------------------------------

Exhibit C-1

FIRST DAUMAN RELEASE

WHEREAS, Philippe P. Dauman (hereinafter referred to as the “Executive”) and
Viacom Inc. (hereinafter referred to as “Employer”) are parties to an Employment
Agreement, amended and restated as of January 15, 2015 (the “Employment
Agreement”), which provided for the Executive’s employment with Employer on the
terms and conditions specified therein; and

WHEREAS, pursuant to paragraph 9(d) of the Employment Agreement, the Executive
has agreed to execute a release of the type and nature set forth herein as a
condition to his entitlement to certain payments and benefits upon his
termination of employment with Employer; and

NOW, THEREFORE, in consideration of the premises and mutual promises herein
contained and for other good and valuable consideration received or to be
received by the Executive in accordance with the terms of the Employment
Agreement, it is agreed as follows:

1.        Excluding enforcement of the covenants, promises and/or rights
reserved herein, the Executive hereby irrevocably and unconditionally releases,
acquits and forever discharges Employer and each of Employer’s owners,
stockholders, predecessors, successors, assigns, directors, officers, employees,
divisions, subsidiaries, affiliates (and directors, officers and employees of
such companies, divisions, subsidiaries and affiliates) and all persons acting
by, through, under or in concert with any of them (collectively “Releasees”), or
any of them, from any and all charges, complaints, claims, liabilities,
obligations, promises, agreements, controversies, damages, actions, causes of
action, suits, rights, demands, costs, losses, debts and expenses (including
attorneys’ fees and costs actually incurred) of any nature whatsoever, known or
unknown, suspected or unsuspected, including, but not limited to, rights arising
out of alleged violations of any contracts, express or implied, any covenant of
good faith and fair dealing, express or implied, or any tort or any legal
restrictions on Employer’s right to terminate employees, or any Federal, state
or other governmental statute, regulation or ordinance, including, without
limitation, Title VII of the Civil Rights Act of 1964, as amended, the Federal
Age Discrimination In Employment Act of 1967 (“ADEA”), as amended, the Employee
Retirement Income Security Act (“ERISA”), as amended, the Civil Rights Act of
1991, as amended, the Rehabilitation Act of 1973, as amended, the Older Workers
Benefit Protection Act (“OWBPA”), as amended, the Worker Adjustment Retraining
and Notification Act (“WARN”), as amended, the Fair Labor Standards Act
(“FLSA”), as amended, the Occupational Safety and Health Act of 1970 (“OSHA”),
the New York State Human Rights Law, as amended, the New York Labor Act, as
amended, the New York Equal Pay Law, as amended, the New York Civil Rights Law,
as amended, the New York Rights of Persons With Disabilities Law, as amended,
and the New York Equal Rights Law, as amended, that the Executive now has, or
has ever had, or ever will

 

C-1



--------------------------------------------------------------------------------

have, against each or any of the Releasees, by reason of any and all acts,
omissions, events, circumstances or facts existing or occurring up through the
date of the Executive’s execution hereof that directly or indirectly arise out
of, relate to, or are connected with, the Executive’s services to, or employment
by Employer (any of the foregoing being a “Claim” or, collectively, the
“Claims”); provided, however, that this release shall not apply to any of the
obligations of Employer or any other Releasee under the Employment Agreement,
the Settlement Agreement, dated as of [the date hereof] by and among the
Executive, Employer, Sumner M. Redstone, Shari E. Redstone, George S. Abrams,
National Amusements, Inc., the Sumner M. Redstone National Amusements Trust and
certain other parties, or under any agreements, plans, contracts, documents or
programs described or referenced in the Employment Agreement; and provided,
further, that this release shall not apply to any rights the Executive may have
to obtain contribution or indemnity against Employer or any other Releasee
pursuant to contract, Employer’s certificate of incorporation and by-laws or
otherwise.

2.        The Executive expressly waives and relinquishes all rights and
benefits afforded by California Civil Code Section 1542 and does so
understanding and acknowledging the significance of such specific waiver of
Section 1542. Section 1542 states as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

Thus, notwithstanding the provisions of Section 1542, and for the purpose of
implementing a full and complete release and discharge of the Releasees, the
Executive expressly acknowledges that this Agreement is intended to include in
its effect, without limitation, all Claims that the Executive does not know or
suspect to exist in the Executive’s favor at the time of execution hereof, and
that this Agreement contemplates the extinguishment of any such Claim or Claims.

3.        The Executive understands that he has been given a period of 21 days
to review and consider this General Release before signing it pursuant to the
Age Discrimination In Employment Act of 1967, as amended. The Executive further
understands that he may use as much of this 21-day period as the Executive
wishes prior to signing.

4.        The Executive acknowledges and represents that he understands that he
may revoke the waiver of his rights under the Age Discrimination In Employment
Act of 1967, as amended, effectuated in this Agreement within 7 days of signing
this Agreement. Provided that the Executive has not revoked the waiver pursuant
to this section, the 8th day following the signing of this Agreement shall be
the “Release Date.” Revocation can be made by delivering a written notice of
revocation to General Counsel, Employer Inc., 1515 Broadway, New York, New York
10036. For this revocation to be effective, written notice must be received by
the General Counsel no later than the close

 

C-2



--------------------------------------------------------------------------------

of business on the seventh day after the Executive signs this Agreement. If the
Executive revokes the waiver of his rights under the Age Discrimination In
Employment Act of 1967, as amended, Employer shall have no obligations to the
Executive under paragraph 9(d) of the Employment Agreement.

5.        The Executive and Employer respectively represent and acknowledge that
in executing this Agreement neither of them is relying upon, and has not relied
upon, any representation or statement not set forth herein made by any of the
agents, representatives or attorneys of the Releasees with regard to the subject
matter, basis or effect of this Agreement or otherwise.

6.        This Agreement shall not in any way be construed as an admission by
any of the Releasees that any Releasee has acted wrongfully or that the
Executive has any rights whatsoever against any of the Releasees except as
specifically set forth herein, and each of the Releasees specifically disclaims
any liability to any party for any wrongful acts.

7.        It is the desire and intent of the parties hereto that the provisions
of this Agreement be enforced to the fullest extent permissible under
law. Should there be any conflict between any provision hereof and any present
or future law, such law will prevail, but the provisions affected thereby will
be curtailed and limited only to the extent necessary to bring them within the
requirements of law, and the remaining provisions of this Agreement will remain
in full force and effect and be fully valid and enforceable.

8.        The Executive represents and agrees (a) that the Executive has to the
extent he desires discussed all aspects of this Agreement with his attorney, (b)
that the Executive has carefully read and fully understands all of the
provisions of this Agreement, and (c) that the Executive is voluntarily entering
into this Agreement.

9.        This General Release shall be governed by, and construed in accordance
with, the laws of the State of New York, without giving effect to the conflicts
of laws principles thereof or to those of any other jurisdiction which, in
either case, could cause the application of the laws of any jurisdiction other
than the State of New York. This General Release is binding on the successors
and assigns of, and sets forth the entire agreement between, the parties hereto;
fully supersedes any and all prior agreements or understandings between the
parties hereto pertaining to the subject matter hereof; and may not be changed
except by explicit written agreement to that effect subscribed by the parties
hereto.

PLEASE READ CAREFULLY. THIS GENERAL RELEASE INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.

 

C-3



--------------------------------------------------------------------------------

This General Release is executed by the Executive and Employer as of the 18th
day of August, 2016.

 

   

 

    Philippe P. Dauman     VIACOM INC.     By:  

 

    Title:

 

C-4



--------------------------------------------------------------------------------

Exhibit C-2

SECOND DAUMAN RELEASE

WHEREAS, Philippe P. Dauman (hereinafter referred to as the “Executive”) and
Viacom Inc. (hereinafter referred to as “Employer”) are parties to an Employment
Agreement, amended and restated as of January 15, 2015 (the “Employment
Agreement”), which provided for the Executive’s employment with Employer on the
terms and conditions specified therein; and

WHEREAS, the Executive, Employer, Sumner M. Redstone, Shari E. Redstone, George
S. Abrams, National Amusements, Inc. the Sumner M. Redstone National Amusements
Trust and certain other parties have entered into that certain Settlement and
Release Agreement, dated as of August 18, 2016 (the “Settlement Agreement”),
pursuant to which Executive agreed to continue providing services as a member of
the board of directors of Employer for the Continuation Period (as defined in
the Settlement Agreement);

WHEREAS, pursuant to Paragraph 9(d) of the Employment Agreement and the terms of
the Settlement Agreement, on August 18, 2016, the Executive previously executed
a release of claims as a condition to his entitlement to certain payments and
benefits upon his termination of employment as President and Chief Executive
Officer; and

WHEREAS, pursuant to the terms of the Settlement Agreement and Executive’s
deemed resignation as a member of the board of directors of Employer, Executive
is entering into this second release of claims.

NOW, THEREFORE, in consideration of the premises and mutual promises herein
contained and for other good and valuable consideration received or to be
received by the Executive in accordance with the terms of the Employment
Agreement, it is agreed as follows:

1.        Excluding enforcement of the covenants, promises and/or rights
reserved herein, the Executive hereby irrevocably and unconditionally releases,
acquits and forever discharges Employer and each of Employer’s owners,
stockholders, predecessors, successors, assigns, directors, officers, employees,
divisions, subsidiaries, affiliates (and directors, officers and employees of
such companies, divisions, subsidiaries and affiliates) and all persons acting
by, through, under or in concert with any of them (collectively “Releasees”), or
any of them, from any and all charges, complaints, claims, liabilities,
obligations, promises, agreements, controversies, damages, actions, causes of
action, suits, rights, demands, costs, losses, debts and expenses (including
attorneys’ fees and costs actually incurred) of any nature whatsoever, known or
unknown, suspected or unsuspected, including, but not limited to, rights arising
out of alleged violations of any contracts, express or implied, any covenant of
good faith and fair dealing, express or implied, or any tort or any legal
restrictions on Employer’s right to terminate employees, or any Federal, state
or other governmental statute, regulation or

 

C-5



--------------------------------------------------------------------------------

ordinance, including, without limitation, Title VII of the Civil Rights Act of
1964, as amended, the Federal Age Discrimination In Employment Act of 1967
(“ADEA”), as amended, the Employee Retirement Income Security Act (“ERISA”), as
amended, the Civil Rights Act of 1991, as amended, the Rehabilitation Act of
1973, as amended, the Older Workers Benefit Protection Act (“OWBPA”), as
amended, the Worker Adjustment Retraining and Notification Act (“WARN”), as
amended, the Fair Labor Standards Act (“FLSA”), as amended, the Occupational
Safety and Health Act of 1970 (“OSHA”), the New York State Human Rights Law, as
amended, the New York Labor Act, as amended, the New York Equal Pay Law, as
amended, the New York Civil Rights Law, as amended, the New York Rights of
Persons With Disabilities Law, as amended, and the New York Equal Rights Law, as
amended, that the Executive now has, or has ever had, or ever will have, against
each or any of the Releasees, by reason of any and all acts, omissions, events,
circumstances or facts existing or occurring up through the date of the
Executive’s execution hereof that directly or indirectly arise out of, relate
to, or are connected with, the Executive’s services to, or employment by
Employer (any of the foregoing being a “Claim” or, collectively, the “Claims”);
provided, however, that this release shall not apply to any of the obligations
of Employer or any other Releasee under the Employment Agreement, the Settlement
Agreement, or under any agreements, plans, contracts, documents or programs
described or referenced in the Employment Agreement; and provided, further, that
this release shall not apply to any rights the Executive may have to obtain
contribution or indemnity against Employer or any other Releasee pursuant to
contract, Employer’s certificate of incorporation and by-laws or otherwise.

2.        The Executive expressly waives and relinquishes all rights and
benefits afforded by California Civil Code Section 1542 and does so
understanding and acknowledging the significance of such specific waiver of
Section 1542. Section 1542 states as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

Thus, notwithstanding the provisions of Section 1542, and for the purpose of
implementing a full and complete release and discharge of the Releasees, the
Executive expressly acknowledges that this Agreement is intended to include in
its effect, without limitation, all Claims that the Executive does not know or
suspect to exist in the Executive’s favor at the time of execution hereof, and
that this Agreement contemplates the extinguishment of any such Claim or Claims.

3.        The Executive understands that he has been given a period of 21 days
to review and consider this General Release before signing it pursuant to the
Age Discrimination In Employment Act of 1967, as amended. The Executive further
understands that he may use as much of this 21-day period as the Executive
wishes prior to signing.

 

C-6



--------------------------------------------------------------------------------

4.        The Executive acknowledges and represents that he understands that he
may revoke the waiver of his rights under the Age Discrimination In Employment
Act of 1967, as amended, effectuated in this Agreement within 7 days of signing
this Agreement. Revocation can be made by delivering a written notice of
revocation to General Counsel, Employer Inc., 1515 Broadway, New York, New York
10036. For this revocation to be effective, written notice must be received by
the General Counsel no later than the close of business on the seventh day after
the Executive signs this Agreement.

5.        The Executive and Employer respectively represent and acknowledge that
in executing this Agreement neither of them is relying upon, and has not relied
upon, any representation or statement not set forth herein made by any of the
agents, representatives or attorneys of the Releasees with regard to the subject
matter, basis or effect of this Agreement or otherwise.

6.        This Agreement shall not in any way be construed as an admission by
any of the Releasees that any Releasee has acted wrongfully or that the
Executive has any rights whatsoever against any of the Releasees except as
specifically set forth herein, and each of the Releasees specifically disclaims
any liability to any party for any wrongful acts.

7.        It is the desire and intent of the parties hereto that the provisions
of this Agreement be enforced to the fullest extent permissible under
law. Should there be any conflict between any provision hereof and any present
or future law, such law will prevail, but the provisions affected thereby will
be curtailed and limited only to the extent necessary to bring them within the
requirements of law, and the remaining provisions of this Agreement will remain
in full force and effect and be fully valid and enforceable.

8.        The Executive represents and agrees (a) that the Executive has to the
extent he desires discussed all aspects of this Agreement with his attorney, (b)
that the Executive has carefully read and fully understands all of the
provisions of this Agreement, and (c) that the Executive is voluntarily entering
into this Agreement.

9.        This General Release shall be governed by, and construed in accordance
with, the laws of the State of New York, without giving effect to the conflicts
of laws principles thereof or to those of any other jurisdiction which, in
either case, could cause the application of the laws of any jurisdiction other
than the State of New York. This General Release is binding on the successors
and assigns of, and sets forth the entire agreement between, the parties hereto;
fully supersedes any and all prior agreements or understandings between the
parties hereto pertaining to the subject matter hereof; and may not be changed
except by explicit written agreement to that effect subscribed by the parties
hereto.

PLEASE READ CAREFULLY. THIS GENERAL RELEASE INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.

 

C-7



--------------------------------------------------------------------------------

This General Release is executed by the Executive and Employer as of the     
day of             , 20    .

 

 

Philippe P. Dauman VIACOM INC. By:  

 

Title:  

 

C-8



--------------------------------------------------------------------------------

Exhibit D

Establishment of PD Grantor Trust

Capitalized terms used but not otherwise defined in this Exhibit D shall have
the meanings ascribed to such terms in the PD Employment Agreement.

Unless otherwise waived by Dauman, Viacom shall, as soon as commercially
practicable, but in no event later than seven (7) business days following the
Effective Date, establish the PD Grantor Trust with Citibank or another
financial institution designated by Dauman (the “Trustee”). The terms of the PD
Grantor Trust shall, subject to an opportunity to review and comment by Dauman
and his counsel, be consistent with the model trust set forth in Revenue
Procedure 92-64, such that the parties intend that Dauman is not deemed to be in
constructive receipt of income or incurring an economic benefit solely on
account of the adoption of the PD Grantor Trust. Notwithstanding the foregoing,
none of Viacom nor any of its affiliates has given or made, or will be deemed to
have given or made, to Dauman or any other person, any guarantee or other
commitment regarding the tax consequences of the establishment, operation and
maintenance of the PD Grantor Trust. The amount deposited in the PD Grantor
Trust shall be $58,728,693.87, which is the sum of (x) the $58,000,000
“Severance Payment” payable pursuant to Paragraph 9(d)(ii)(c) of the PD
Employment Agreement and (y) Dauman’s vested account balance of $728,793.87 in
Viacom’s Excess 401(k) Plan. The amount to be deposited in the PD Grantor Trust
shall be reduced by amounts paid to Dauman between the Effective Date and the
date of the PD Grantor Trust funding.

As payments come due pursuant to Paragraph 9(d)(ii)(c) of the PD Employment
Agreement and the terms of Viacom’s Excess 401(k) Plan (including any interest
accrued thereon in accordance with Paragraph 25 of the PD Employment Agreement),
subject to any delay required under Section 409A or the Section 409A Amendment,
such amounts shall be released by the Trustee to Viacom, which shall administer
the payment to Dauman through Viacom’s payroll system (net of any amount to be
remitted to the relevant tax authorities in respect of applicable tax
withholdings).

The creation and funding of the PD Grantor Trust shall not relieve Viacom’s
payment obligations pursuant to the PD Employment Agreement, Viacom’s Excess
401(k) Plan or otherwise, but the payment by the Trustee to Dauman or the
relevant tax authorities for withholding obligations (via Viacom’s payroll
system) shall discharge the corresponding obligation under the PD Employment
Agreement and Viacom’s Excess 401(k) Plan to the extent of such payment.

Viacom shall pay all fees and expenses related to the creation, funding,
maintenance, and termination of the PD Grantor Trust.

If Dauman revokes or otherwise brings any claim or action that would violate the
First Dauman Release or the Second Dauman Release, the Grantor Trust shall
terminate and all amounts held thereunder shall revert to Viacom.

 

D-1



--------------------------------------------------------------------------------

Exhibit E

Stipulation of Dismissal – Massachusetts

See attached.

 

E-1



--------------------------------------------------------------------------------

COMMONWEALTH OF MASSACHUSETTS

 

NORFOLK, SS.

  

PROBATE AND FAMILY COURT

CIVIL ACTION NO.: 16E0020QC

 

Philippe Dauman and George S. Abrams,

As Trustees of the SUMNER M. REDSTONE

NATIONAL AMUSEMENTS TRUST,

 

Plaintiffs,                

 

vs.

 

Sumner M. Redstone, et al.,

 

Defendants.            

 

  

Keryn Redstone,

 

                                         Plaintiff-in Crossclaim

 

vs.

 

Sumner M. Redstone, et al.

 

                                         Defendants-in-Crossclaim

  

STIPULATION AND PROPOSED ORDER FOR DISMISSAL WITH PREJUDICE

OF AMENDED COMPLAINT IN EQUITY

Pursuant to Massachusetts Rule of Civil Procedure 41(a)(2), Plaintiffs Philippe
Dauman (“Dauman”) and George S. Abrams (“Abrams” and with Dauman, “Plaintiffs”),
with the written assent set forth below of all other parties to this action
except for nominal defendant Keryn Redstone, respectfully request that the Court
dismiss the Amended Complaint in Equity, and each and every challenge alleged,
claim asserted, and issue asserted therein, with prejudice. As grounds therefor,
all parties (except for Keryn Redstone) state the following:

 

E-2



--------------------------------------------------------------------------------

1.        A comprehensive settlement agreement has been executed by (a) all
parties to this action (except Keryn Redstone); (b) all parties to certain
pending actions in the Delaware Court of Chancery captioned In re Viacom, Inc.,
Civil Action No. 12472-CB and Frederic V. Salerno v. National Amusements, Inc.
et al., Civil Action No. 12473-CB; and (c) all parties to a certain action
pending in Los Angeles captioned In the Matter of the Sumner M. Redstone
National Amusements Trust, Case No. 16STPB00618 (the “Settlement Agreement”).

2.        The Settlement Agreement resolves all claims between the parties to
it, includes mutual releases, and has been unanimously approved by the Boards of
Directors of Viacom, Inc. and of National Amusements, Inc. (“NAI”), National
Amusements Entertainment Holdings, LLC (“NAIEH”), and National Amusements Asset
Holdings, LLC (“NAIAH”).

3.        Keryn Redstone’s Crossclaims will remain pending for independent
adjudication by the Court.

Stipulation

IT IS STIPULATED AND AGREED, by and between Plaintiffs Philippe Dauman and
George Abrams, Defendants Sumner Redstone and Shari Redstone, and nominal
Defendants David Andelman, Norman I. Jacobs, Thaddeus Jankowski, Brandon Korff,
Tyler Korff, Jill Krutick, Leonard Lewin, Kimberlee Ostheimer, Harvery Benjamin
Ostheimer, Haylee Rose Ostheimer, Phyllis Redstone, and Lauren Ellis that the
Amended Complaint in Equity shall be DISMISSED WITH PREJUDICE and that all
parties shall bear their own costs and attorneys’ fees.

IT IS SO STIPULATED.

 

E-3



--------------------------------------------------------------------------------

PHILIPPE DAUMAN and GEORGE

ABRAMS

 

By their Attorneys,

 

                                                                    
             

Joseph L. Bierwirth, Jr.

Edward Notis-McConarty

Ryan P. McManus

Hemenway & Barnes, LLP

75 State Street

Boston, MA 02109

 

Leslie Gordon Fagen

Christopher H. Trivisonno

Adam J. Bernstein

Paul, Weiss, Rifkind, Wharton & Garrison

1285 Avenue of the Americas

New York, NY 10019

   

SUMNER M. REDSTONE

 

By his Attorneys

 

                                                                    
             

Robert N. Klieger

Marshall A. Camp

Andrew Walsh

Matthew Kaiser

Hueston Hennigan LLP

523 W. 6th Street, Suite 400

Los Angeles, CA 90014

 

Bruce Singal

William Sinnott

Donoghue Barrett & Singal

One Beacon Street, Suite 1320

Boston, MA 02108

 

Michael B. Keating

Daniel L. McFadden

Foley Hoag LLP

155 Seaport Boulevard

Boston, MA 02210

   

SHARI REDSTONE

 

By her attorneys,

 

                                                                    
             

Elizabeth B. Burnett, BBO No. 66120

Peter A. Biagetti, BBO No. 042310

Wynter L. Deagle, BBO No. 670618

Alec Zadek , BBO No. 672398

Mintz, Levin, Cohn, Ferris, Glovsky
and Popeo, PC

One Financial Center

Boston, MA 02110

(617) 542-6000

(617) 542-2241

 

 

E-4



--------------------------------------------------------------------------------

TYLER KORFF

 

By his Attorneys

 

 

                                                                    
                 

   

BRANDON KORFF, KIMBERLEE

OSTEHEIMER, HARVERY BENJAMIN

OSTHEIMER, and HAILEE ROSE

OSTHEIMER

 

By their Attorneys

 

Howard J. Castleman

David Scott Sloan

Jeremy M. Sternberg

Holland & Knight

10 St. James Avenue, 11th Floor

Boston, MA 02116

 

Robert Barton

Vivian L. Thoreen

Holland & Knight

400 South Hope Street, 8th Floor

Los Angeles, CA 90071

   

 

                                                                    
                 

Brien T. O’Connor

Marc J. Bloostein

Michael Shiposh

Ropes & Gray LLP

800 Boylston Street

Boston, MA 02199

 

DAVID ANDELMAN

 

By his Attorneys

 

                                                                    
                 

Peter E. Ball

Sally & Fitch LLP

One Beacon Street

Boston, MA 02108

   

NORMAN I. JACOBS

 

By his Attorneys

 

                                                                    
                 

Keith E. Glidden

Michael L. Fay

Verrill Dana LLP

One Boston Place, Suite 1600

Boston, MA 02108

 

THADDEUS JANKOWSKI and JILL

KRUTICK

 

By their Attorneys

 

                                                                    
                 

Inez H. Friedman-Boyce

Brian E. Pastuszenski

Goodwin Procter LLP

100 Northern Avenue

Boston, MA 02210

   

LEONARD LEWIN

 

By his Attorneys

 

                                                                    
                 

C. Max Perlman

Hirsch Roberts Weinstein LLP

24 Federal Street, 12th Floor

Boston, MA 02110

 

 

E-5



--------------------------------------------------------------------------------

LAUREN ELLIS      PHYLLIS REDSTONE By her attorneys,      By her attorneys,

 

    

 

Elizabeth S. Dillon

Rory FitzPatrick

Cetrulo LLP

Two Seaport Lane, 10th Floor

Boston, MA 02210

    

Mia A. Frabotta

McCarter & English

265 Franklin Street

Boston, MA 02110

Paul M. Sandler

Joel Sher

Shapiro Sher Guinot & Sandler

250 West Pratt Street, Suite 2000

Baltimore, MD 21201

    

Dated: August     , 2016

 

E-6



--------------------------------------------------------------------------------

Philippe Dauman et al. v. Sumner Redstone et al., Civil Action No.: 16E0020QC

[PROPOSED] ORDER

This Court, having reviewed the stipulation of the Parties, and finding good
cause shown therein, hereby ORDERS AS FOLLOWS:

 

  1.

The Amended Complaint in Equity, and each and every challenge, issue, and cause
of action therein, is DISMISSED WITH PREJUDICE;

 

  2.

All Parties shall bear their own costs and attorneys’ fees in connection with
the litigation of the Amended Complaint in Equity;

 

  3.

Pursuant to Mass. Rule of Civil Procedure 41(a)(2), Keryn Redstone’s Crossclaims
will remain pending for independent adjudication by this Court.

IT IS SO ORDERED.

 

Dated:                                          , 2016     

 

     Honorable George Phelan

 

E-7



--------------------------------------------------------------------------------

Exhibit F

Stipulation of Dismissal – California

See attached.

 

F-1



--------------------------------------------------------------------------------

LOGO [g244527g32a20.jpg]

ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number, and address): FOR
COURT USE ONLY
Robert N. Klieger Hueston Hennigan LLP 523 W. 6th Street, Suite 400 Los Angeles,
CA 90014 TELEPHONE NO.: (213) 788-4340 FAX NO. (Optional): E-MAIL ADDRESS
(Optional): rklieger@hueston.com ATTORNEY FOR (Name): Petitioner Sumner M.
Redstone SUPERIOR COURT OF CALIFORNIA, COUNTY OF Los Angeles STREET ADDRESS:111
N. Hill St. MAILING ADDRESS:111 N. Hill St.
CITY AND ZIP CODE:Los Angeles, CA 90012 BRANCH NAME:Stanley Mosk Courthouse
PLAINTIFF/PETITIONER: Sumner M. Redstone DEFENDANT/RESPONDENT: CASE NUMBER:
REQUEST FOR DISMISSAL
16STPB00618 A conformed copy will not be returned by the clerk unless a method
of return is provided with the document. This form may not be used for dismissal
of a derivative action or a class action or of any party or cause of action in a
class action. (Cal. Rules of Court, rules 3.760 and 3.770.)
1. TO THE CLERK: Please dismiss this action as follows: a. (1) With prejudice
(2) Without prejudice b. (1) Complaint (2) Petition (3) Cross-complaint filed by
(name): on (date): (4) Cross-complaint filed by (name): on (date): (5) Entire
action of all parties and all causes of action (6) Other (specify):* 2.
(Complete in all cases except family law cases.) The court did did not waive
court fees and costs for a party in this case. (This information may be obtained
from the clerk. If court fees and costs were waived, the declaration on the back
of this form must be completed). Date: August , 2016 .Robert N Klieger
(SIGNATURE) (TYPE OR PRINT NAME OF ATTORNEY PARTY WITHOUT ATTORNEY) Attorney or
party without attorney for:
*If only, dismissal or of specified requested cross-complaints is of specified
parties only, so only state of specified and identify causes the of parties,
action Plaintiff/Petitioner Defendant/Respondent causes of action, or
cross-complaints to be dismissed. Cross–Complainant 3. TO THE CLERK: Consent to
the above dismissal is hereby given.** Date:
(SIGNATURE) (TYPE OR PRINT NAME OF ATTORNEY PARTY WITHOUT ATTORNEY) Attorney or
party without attorney for:
** If a cross-complaint – or Response (Family Law) seeking affirmative relief –
is on file, the attorney for cross-complainant (respondent) must sign or (j)
.this consent if required by Code of Civil Procedure section 581 (i)
Plaintiff/Petitioner Defendant/Respondent Cross–Complainant (To be completed by
clerk)
4. Dismissal entered as requested on (date): 5. Dismissal entered on (date): as
to only (name): 6. Dismissal not entered as requested for the following reasons
(specify):
7. a. Attorney or party without attorney notified on (date): b. Attorney or
party without attorney not notified. Filing party failed to provide a copy to be
conformed means to return conformed copy Date: Clerk, by , Deputy Page 1 of 2
Form Adopted for Mandatory Use REQUEST FOR DISMISSAL Code of Civil Procedure, §
581 et seq.; Judicial Council of California Gov. Code, § 68637(c); Cal. Rules of
Court, rule 3.1390 CIV-110 [Rev. Jan. 1, 2013]

 

F-2



--------------------------------------------------------------------------------

LOGO [g244527g99z47.jpg]

CIV-110
PLAINTIFF/PETITIONER: CASE NUMBER:
Sumner M. Redstone
DEFENDANT/RESPONDENT:
16STPB00618
COURT’S RECOVERY OF WAIVED COURT FEES AND COSTS
If a party whose court fees and costs were initially waived has recovered or
will recover $10,000 or more in value by way of settlement, compromise,
arbitration award, mediation settlement, or other means, the court has a
statutory lien on that recovery. The court may refuse to dismiss the case until
the lien is satisfied. (Gov. Code, § 68637.)
Declaration Concerning Waived Court Fees
1. The court waived court fees and costs in this action for (name):
2. The person named in item 1 is (check one below): a. not recovering anything
of value by this action. b. recovering less than $10,000 in value by this
action. c. recovering $10,000 or more in value by this action. (If item 2c is
checked, item 3 must be completed.)
3. All court fees and court costs that were waived in this action have been paid
to the court (check one): Yes No
I declare under penalty of perjury under the laws of the State of California
that the information above is true and correct. Date:
(TYPE OR PRINT NAME OF ATTORNEY PARTY MAKING DECLARATION) (SIGNATURE)
CIV-110 [Rev. January 1, 2013] REQUEST FOR DISMISSAL Page 2 of 2

 

F-3



--------------------------------------------------------------------------------

Exhibit G

Stipulation of Dismissal – Delaware

See attached.

 

G-1



--------------------------------------------------------------------------------

IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

 

 

IN RE VIACOM INC.

SECTION 225 LITIGATION

 

    

 

Consolidated

C.A. No. 12472-CB

 

STIPULATION REGARDING

VOLUNTARY DISMISSAL WITH PREJUDICE

WHEREAS, on June 16, 2016, National Amusements, Inc. and NAI Entertainment
Holdings LLC (together, “NAI”) filed a Verified Complaint Pursuant to 8 Del. C.
§ 225 (the “NAI Complaint”);

WHEREAS, also on June 16, 2016, Frederic V. Salerno filed a Verified Complaint
Pursuant to 8 Del. C. § 225(a) (the “Salerno Complaint”);

WHEREAS, on June 24, 2016, the Court entered a Stipulation and Order of
Consolidation, consolidating the actions filed by NAI and Mr. Salerno (the
“Delaware Litigation”) and designating the NAI Complaint and the Salerno
Complaint as operative complaints in the Delaware Litigation;

WHEREAS, on June 27, 2016, the Court entered an Order Preserving the Status Quo
Pending Resolution of Claims (the “Status Quo Order”), which provided that the
Parties could waive restrictions imposed by the Status Quo Order and would
provide notice to the Court of any such waiver;

 

G-2



--------------------------------------------------------------------------------

WHEREAS, on July 1, 2016, Viacom Inc. filed its Answer to the NAI Complaint and
Frederic V. Salerno filed his Joinder to Viacom Inc.’s Answer;

WHEREAS, on August 12, 2016, Shari E. Redstone, NAI, and Sumner M. Redstone
filed their Answers to the Salerno Complaint; and

WHEREAS, the Parties have reached a Settlement to resolve the Delaware
Litigation and have agreed that to the extent the entry into the Settlement or
the actions contemplated thereby are governed by the restrictions set forth in
the Status Quo Order, all Parties waive such restrictions pursuant to Paragraph
5 of the Status Quo Order, and hereby provide notice to this Court of such
waiver.

IT IS HEREBY STIPULATED AND AGREED, by the Parties hereto, through their
undersigned counsel, as follows:

1.        Pursuant to Court of Chancery Rule 41(a)(1)(ii), the Parties’ claims
in the Delaware Litigation are dismissed with prejudice;

2.        Each Party shall bear his, her or its own costs incurred in connection
with the Delaware Litigation, including but not limited to his, her or its own
attorneys’ fees (subject to the terms of the Settlement); and

3.        In the event that the entry into this Stipulation or the actions
contemplated thereby are governed by the restrictions set forth in the Status
Quo Order, the Parties hereby waive such restrictions and through the filing of
this Stipulation hereby provide notice to the Court of such waiver.

 

G-3



--------------------------------------------------------------------------------

   

/s/ Draft

 

 

OF COUNSEL:

 

Meredith Kotler

Victor Hou

CLEARY GOTTLIEB STEEN &

HAMILTON LLP

One Liberty Plaza

New York, New York 10006

(212) 225-2000

   

Donald J. Wolfe, Jr. (#285)

Arthur L. Dent (#2491)

Matthew E. Fischer (#3092)

Jacqueline A. Rogers (#5793)

POTTER ANDERSON & CORROON
LLP

Hercules Plaza, 6th Floor

1313 N. Market Street

P.O. Box 951

Wilmington, Delaware 19899

(302) 984-6000

   

Attorneys for National Amusements, Inc.

NAI Entertainment Holdings LLC and

NAI Asset Holdings, LLC

   

/s/ Draft

 

 

OF COUNSEL:

 

Jay B. Kasner

SKADDEN, ARPS, SLATE,

MEAGHER & FLOM LLP

Four Times Square

New York, New York 10036

(212) 735-3000

   

Edward B. Micheletti (#3794)

Bonnie W. David (#5964)

SKADDEN, ARPS, SLATE,

MEAGHER & FLOM LLP

One Rodney Square

P.O. Box 636

Wilmington, Delaware 19899-0636

(302) 651-3000

    Attorneys for Frederic V. Salerno

 

G-4



--------------------------------------------------------------------------------

    

/s/ Draft

  

 

OF COUNSEL:

 

Elizabeth B. Burnett

Laurence A. Schoen

MINTZ, LEVIN, COHN, FERRIS,

GLOVSKY AND POPEO, P.C.

One Financial Center

Boston, Massachusetts 02111

(617) 542-6000

    

Anne C. Foster (# 2513)

Lisa A. Schmidt (#3019)

Kevin M. Gallagher (#5337)

Nicholas R. Rodriguez (#6196)

RICHARDS, LAYTON & FINGER, P.A.

920 North King Street

Wilmington, Delaware 19801

(302) 651-7700

Wynter L. Deagle

MINTZ, LEVIN, COHN, FERRIS,

GLOVSKY AND POPEO, P.C.

3580 Carmel Mountain Road

Suite 300

San Diego, California 92130

(858) 314-1500

          Attorneys for Shari E. Redstone

 

G-5



--------------------------------------------------------------------------------

     ABRAMS & BAYLISS LLP        

/s/ Draft

  

 

OF COUNSEL:

 

Michael C. Tu

ORRICK, HERRINGTON & SUTCLIFFE LLP

777 South Figueroa Street, Suite 3200

Los Angeles, California 90017

(213) 629-2020

    

A. Thompson Bayliss (# 4379)

David A. Seal (#5992)

ABRAMS & BAYLISS LLP

20 Montchanin Road, Suite 200

Wilmington, Delaware 19807

(302) 778-1000

Robert N. Klieger

HUESTON HENNIGAN LLP

523 West 6th Street, Suite 400

Los Angeles, California 90014

(213) 788-4340

             Attorneys for Sumner M. Redstone     

/s/ Draft

  

 

OF COUNSEL:

 

Stuart J. Baskin

Jaculin Aaron

SHEARMAN & STERLING LLP

599 Lexington Ave.

New York, New York 10128

(212) 848-4000

    

Jon E. Abramczyk (#2432)

D. McKinley Measley (#5108)

Ryan D. Stottmann (#5237)

Alexandra M. Cumings (#6146)

MORRIS, NICHOLS, ARSHT

& TUNNELL LLP

1201 North Market Street

P.O. Box 1347

Wilmington, Delaware 19899

(302) 658-9200

     Attorneys for Viacom Inc.

Dated: August     , 2016

 

G-6



--------------------------------------------------------------------------------

Exhibit H

Press Release

 

H-1



--------------------------------------------------------------------------------

VIACOM AND NATIONAL AMUSEMENTS ANNOUNCE RESOLUTION OF GOVERNANCE DISPUTE AND
TRANSITION TO NEW LEADERSHIP

Philippe Dauman to Step Down as President and CEO; Will Continue as
Non-Executive Chairman until September 13

Thomas Dooley, Viacom COO, Named Interim President and CEO through September 30,
end of Fiscal Year

Five Independent Directors Elected to the Board

NEW YORK, August XX, 2016—Viacom Inc. (NASDAQ: VIAB, VIA) today announced an
agreement with National Amusements Inc. (NAI), members of the Redstone family
and related parties, settling all disputes among them. Under terms of the
settlement, which has been unanimously approved by the Boards of Directors of
Viacom and NAI, all lawsuits among them will be terminated, and Viacom will
create an expanded Board of Directors to include the five Viacom directors
elected in June by NAI.

As part of the settlement Philippe Dauman will resign immediately as President
and Chief Executive Officer of Viacom and will be succeeded by Thomas Dooley,
who will serve as Interim President and CEO through September 30, 2016, the end
of Viacom’s fiscal year, by which time the board, working with Mr. Dooley, will
make a decision on succession plans. Mr. Dooley has been Chief Operating Officer
of Viacom since 2010. He joined the company in 1980.

Over the next 45 days, Mr. Dooley will work closely with the new board to
develop a financial and strategic plan to position Viacom for future success.

Mr. Dauman will remain as Non-Executive Chairman of the Board of Viacom through
September 13, 2016. The new Board will then select a successor for
Chairman. Sumner Redstone will remain Chairman Emeritus and Shari Redstone will
remain Non-Executive Vice Chair. Once Mr. Dauman departs, the Board will consist
of 15 directors.

The five new Viacom Board members elected by NAI are Kenneth Lerer, Thomas May,
Judith McHale, Ron Nelson and Nicole Seligman. Ms. Seligman will head the
Governance and Nominating Committee, Mr. Nelson will head the Audit Committee
and Ms. McHale will head the Compensation Committee. The five new directors
elected to the Viacom Board will comprise a majority of each committee.

In his remaining time as Non-Executive Chairman, Mr. Dauman will have the
opportunity to present a proposal on the previously announced exploration of a
potential sale of a minority equity stake in Viacom’s Paramount Pictures film
unit, for consideration by the expanded Viacom Board. A provision adopted in
June by NAI remaining in effect would require unanimous agreement by the Board
for the completion of the sale of an interest in Paramount.

Mr. Dauman said, “I care deeply for Viacom, which has been an important part of
my life since I joined Sumner in the acquisition of the Company 30 years ago. I
believe this agreement will give the Company and its employees the best
opportunity to continue a smooth evolution into the future. I will do my utmost
to ensure an effective Board and management transition in my remaining time as
Non-Executive Chairman.”

 

H-2



--------------------------------------------------------------------------------

He continued, “It has been a privilege to lead Viacom and have the rare
opportunity to work side by side with so many friends and colleagues to build
great brands and implement successful initiatives in the U.S. and around the
world. Most of all, I am proud of our people, our culture and our inclusive
values.”

Ms. Redstone, President of NAI, said, “We thank Philippe for his many years of
dedicated service and the important role he has played at Viacom. We also
welcome the new Board members who join us today. By strengthening Viacom’s
governance and leadership, these changes will enable the Company to embark
swiftly on a strategy that strengthens its position as an industry leader.
Viacom has extraordinary assets and people and we look forward to taking the
necessary steps to realize the Company’s full potential to the benefit of all
stockholders.”

Mr. Dooley said, “With the resolution of these issues, I am looking forward to
working closely with the board to develop a strategy to position Viacom for
growth and success. I have very much enjoyed partnering with Philippe over many
years and am grateful for the opportunities that have been presented to me by
the Redstone family. We share a strong commitment to Viacom’s future and to
guiding the Company through an orderly and successful transition. ”

Fredric Salerno, a Viacom Director, said, “I am pleased to have worked with
Philippe, Tom, Shari and other directors to arrive at this settlement and
transition plan, which we believe serves the best interest of all Viacom
stockholders. With this agreement, we believe the Company will be
well-positioned to move forward.”

About Viacom Inc.

Viacom is home to premier global media brands that create compelling television
programs, motion pictures, short-form content, apps, games, consumer products,
social media experiences, and other entertainment content for audiences in 180
countries. Viacom’s media networks, including Nickelodeon, Comedy Central, MTV,
VH1, Spike, BET, CMT, TV Land, Nick at Nite, Nick Jr., Channel 5 (UK), Logo,
Nicktoons, TeenNick and Paramount Channel, reach over 3.5 billion cumulative
television subscribers worldwide. Paramount Pictures is a major global producer
and distributor of filmed entertainment.

For more information about Viacom and its businesses, visit www.viacom.com.
Viacom may also use social media channels to communicate with its investors and
the public about the company, its brands and other matters, and those
communications could be deemed to be material information. Investors and others
are encouraged to review posts on Viacom’s company blog (blog.viacom.com),
Twitter feed (twitter.com/viacom) and Facebook page (facebook.com/viacom).

About National Amusements, Inc.

National Amusements, Inc., is a world leader in the motion picture exhibition
industry operating more than 950 movie screens in the U.S., U.K. and Latin
America. National Amusements delivers a superior entertainment experience in
theatres around the world under its Showcase, Cinema de Lux, Multiplex, SuperLux
and UCI brands. Based in Norwood, Massachusetts, National Amusements is a
closely held company operating under the third generation of leadership by the
Redstone family. National Amusements is also an equal partner in the online
ticketing service MovieTickets.com and is the parent company of both Viacom and
CBS Corporation. National Amusements, directly and through subsidiaries, holds
approximately 79.8% of the Class A (voting) common stock of Viacom Inc.,
constituting 10% of the overall equity of Viacom. National Amusements, directly
and through subsidiaries, also holds approximately 79.5% of the Class A (voting)
common stock and 2.2% of the Class B (non-voting) common stock of CBS
Corporation, constituting 8.6% of the overall equity of CBS Corporation. For
more information, please visit www.nationalamusements.com.

 

H-3



--------------------------------------------------------------------------------

Media Contacts

For Viacom:

Jeremy Zweig, 212-846-7503

For National Amusements:

Stephen Labaton, 646-805-2042

Sara Evans, 646-805-2066

 

H-4



--------------------------------------------------------------------------------

Exhibit I

Form of Amended Bylaws

Form of Bylaws to consist of the following:

(i)         amendments set forth in the written consents of stockholders
delivered to Viacom on June 6, 2016 and June 16, 2016, except that: (i) the
provisions set forth in Section 8 of ARTICLE III of the Bylaws for a unanimous
vote of the Viacom Board on any Paramount Transaction should apply only to a
“Paramount Transaction” as defined on Exhibit L to the Settlement Agreement (as
defined below) and shall expire and be of no further force and effect
immediately after the Charter shall be amended as set forth in Section 4(b) of
this Settlement, and (ii) the provision set forth in ARTICLE IX of the Bylaws
for a unanimous vote of the Viacom Board on any amendment of the Bylaws shall be
deleted and of no further force and effect immediately upon adoption of the
amendment effecting such change;

(ii)        the addition of the following new sentence at the end of Section 2
of ARTICLE III: “The foregoing notwithstanding, vacancies in the board of
directors occurring as a result of the increase in the size of the Board
pursuant to Section 3(a) of that certain Settlement Agreement, dated as of
August 18, 2016 by and among the Corporation and the other parties thereto (the
“Settlement Agreement”), may be filled with the “New Directors” (as defined in
the Settlement Agreement) by unanimous vote of the Board and need not be filled
by the stockholders. The directors so chosen shall hold office until their
death, resignation or removal or until their successors are duly elected and
qualified”; and

(iii)        an amendment providing that until the 2017 annual meeting of Viacom
stockholders, none of the Viacom Board, any committee thereof, any Board member,
or any executive officer shall, or shall have the power to, authorize, agree to,
knowingly cause or permit or take, directly or indirectly, any action that is
outside the routine day-to-day operations of Viacom and its subsidiaries taken
as a whole (the “Company”) without the prior consent of at least 67% of the
members of the Viacom Board. For all purposes hereof and of the amendment to the
Bylaws, an “action that is outside the routine day-to-day operations of the
Company” shall include, but not be limited to, any action described on Schedule
I attached hereto; provided, however, that the prior consent of at least 67% of
the members of the Viacom Board for any Paramount Transaction as defined in
clause (f) of Schedule I to the Settlement Agreement shall remain in effect and
continue to be required after the 2017 annual meeting of Viacom stockholders.

 

I-1



--------------------------------------------------------------------------------

Schedule 1 to Amended Bylaws

Action that is outside the routine day-to- day operations

(a)        to declare, authorize or implement (i) any spin-off, split-off or
other similar disposition, by distribution of capital stock, exchange of
securities, recapitalization or otherwise of Viacom or (ii) any stock split,
cash or stock dividend, reverse split or other distribution of or affecting
securities or assets of Viacom; or

(b)        to authorize, enter into or otherwise bind the Company pursuant to
any contract, agreement or other arrangement (written or oral) with third
parties that is not otherwise permitted by the Status Quo Order, except for such
contracts, agreements or arrangements entered into in the ordinary course of
business operations as currently being conducted which do not effect (i) a
change in the current business operations material to the Company or (ii) any
change in the voting control or equity ownership of Viacom; or

(c)        to authorize, establish, create or exchange any securities of the
Company or to amend, alter or change the terms of any securities of the Company,
in each case other than (i) pursuant to existing agreements or the existing
terms of any securities, (ii) in connection with the exercise or conversion of
any derivative security, (iii) any such securities that will be owned, directly
or indirectly, by the Company, (iv) pursuant to the normal operation of any
employee benefit plan or practice, (v) in the ordinary course of business
consistent with past practice, or (vi) with respect to intracompany transactions
as to securities beneficially owned by the Company; or

(d)        to authorize, enter into or otherwise bind the Company to issue,
sell, grant or dispose of any securities of the Company (including without
limitation, any Class A Common Stock or Class B Common Stock of Viacom,
preferred stock, options, warrants or purchase rights), except (i) in accordance
with the mandatory provisions of existing agreements in existence as of June 15,
2016, (ii) as a result of the exercise or conversion of outstanding derivative
securities which have been approved by the Compensation Committee of the Board,
(iii) for any securities that will be owned, directly or indirectly, immediately
after such action otherwise requiring prior notice, by the Company (provided
that, notwithstanding anything to the contrary in this order, under no
circumstances will Viacom issue, sell, grant or otherwise dispose of any Class A
Common Stock or Class B Common Stock of Viacom or any interest therein to any
person or entity), or (iv) in the ordinary course of business consistent with
past practice; or

(e)        to authorize, enter into or otherwise bind the Company with respect
to any action or transaction, the consummation or implementation of which would
require the approval or consent, by vote or written consent, of security holders
of the Class A or Class B Common Stock of Viacom; or

(f)        to engage in a “Paramount Transaction” as defined in Exhibit L to
this Settlement; or

(g)        to increase the compensation and benefits payable to any current
officer or employee, or to hire or engage any new or additional officer or
employee, or enter into, terminate (other than for cause) or amend any
employment agreement, severance or other similar

 

I-2



--------------------------------------------------------------------------------

agreement or arrangement providing for compensation or any other benefit to any
officer or employee of the Company, except (i) as required by law, (ii) pursuant
to agreements in existence as of June 15, 2016, (iii) with respect to the
payment of bonuses and equity awards reviewed at a meeting of the Compensation
Committee of the Board and presented to NAI and NAI Entertainment Holdings LLC
(“Holdings”) prior to the execution hereof, or (iv) if such arrangement would
not have required approval of the Board or any committee thereof if accomplished
immediately prior to the date of the Status Quo Order; or

(h)        to hire a financial advisor or investment banker for services where
the aggregate amount of fees payable to any such person would reasonably be
expected to exceed $10 million; or

(i)        to enter into any agreement or arrangement which provides for, or is
reasonably likely to result in, the incurrence of any liability or the payment
of any amounts by the Company (whether through breach of representation,
warranty or covenant, liquidated or unliquidated damages, termination right,
break-up fees or other provisions) based upon or resulting from the resolution
of the claims alleged in the Action as defined in the Status Quo Order (whether
by Court order, settlement or otherwise) regarding the validity of (i) the June
6, 2016 stockholder written consent delivered by NAI and Holdings to Viacom
amending certain provisions of the Amended and Restated Bylaws of Viacom or (ii)
the June 16, 2016 stockholder written consent delivered by NAI and Holdings to
Viacom purporting to remove the Incumbent Directors from the board of directors
of Viacom and to fill their purported vacancies with the New Directors as
defined in the Status Quo Order; or

(j)        by the Company to institute or commit to fund any legal proceeding
seeking or purporting to seek any of the relief sought by any party in the
Action, the Massachusetts Action, or the California Action (collectively, the
“Pending Actions”); provided, however, that this provision shall have no
application to: (i) the defense of any legal proceeding seeking or purporting to
seek any of the relief sought by any party in the Pending Actions; (ii) any
advancement, indemnification, or other legal funding determinations made with
respect to the Pending Actions; or (iii) otherwise affect any of the Company’s
advancement or indemnification obligations in effect on June 16, 2016; or

(k)        amending, altering, modifying or repealing any provision of the
Bylaws by Board action.

 

I-3



--------------------------------------------------------------------------------

Exhibit J

Committee Members

Compensation Committee:

Chair: Judith McHale

Other Members:

Blythe McGarvie

Deborah Norville

Nicole Seligman

Thomas May

Governance and Nominations Committee:

Chair: Nicole Seligman

Other Members:

William Schwartz

Cristiana Sorrell

Kenneth Lerer

Ron Nelson

Audit Committee:

Chair: Ron Nelson

Other Members:

Charles Phillips

Frederic Salerno

Thomas May

Judith McHale

 

J-1



--------------------------------------------------------------------------------

Exhibit K1

Dauman Resignation

See attached.

 

K-1



--------------------------------------------------------------------------------

COMMONWEALTH OF MASSACHUSETTS

 

NORFOLK, SS.   

PROBATE AND FAMILY COURT

CIVIL ACTION NO.: 16E0020QC

 

Philippe Dauman and George S. Abrams,

As Trustees of the SUMNER M. REDSTONE

NATIONAL AMUSEMENTS TRUST,

 

Plaintiffs,                                 

 

vs.

 

Sumner M. Redstone, et al.,

 

Defendants.                             

  

Keryn Redstone,

 

Plaintiff-in Crossclaim                              

 

vs.

 

Sumner M. Redstone, et al.

 

Defendants-in-Crossclaim                         

  

DECLARATION OF PHILIPPE DAUMAN

I, Philippe Dauman, hereby declare as follows:

1.        I am over eighteen years old and have personal knowledge of the facts
set forth in this declaration and could and would competently testify as to the
same.

2.        George Abrams and I are the plaintiffs in the above-captioned
litigation. In connection with this litigation, a comprehensive settlement
agreement has been executed by: (a) all parties to this action other than
nominal defendant and plaintiff-in-crossclaim Keryn Redstone; (b) all parties to
certain pending actions in the Delaware Court of Chancery captioned In re
Viacom, Inc., Civil Action No. 12472-CB and Frederic V. Salerno v. National
Amusements,

 

K-2



--------------------------------------------------------------------------------

Inc. et al., Civil Action No. 12473-CB; and (c) all parties to a certain action
pending in Los Angeles captioned In the Matter of the Sumner M. Redstone
National Amusements Trust, Case No. 16STPB00618 (the “Settlement Agreement”).

3.        The Settlement Agreement resolves all claims between the parties to
it, includes mutual releases, and has been unanimously approved by the Boards of
Directors of Viacom, Inc. and of National Amusements, Inc. (“NAI”), National
Amusements Entertainment Holdings, LLC (“NAIEH”), and National Amusements Asset
Holdings, LLC (“NAIAH”).

4.        The Settlement Agreement also resolves all issues, claims, and causes
of action that George Abrams and I asserted in this action regarding the
Trustees of the Sumner M. Redstone National Amusements Trust (the “Trust”) and
the directors and managers of NAI, NAIEH and NAIAH.

5.        In avoidance of any doubt, I state as follows: (a) I am not a Trustee
of the Trust; (b) I hereby irrevocably renounce and relinquish any interest or
right that I have, or may have had, in serving as a Trustee of the Trust; and
(c) I state irrevocably that, if I am asked at any time, now or in the future,
to serve as a Trustee of the Trust, I will not agree to serve as a Trustee of
the Trust under any circumstances.

6.        In avoidance of any doubt, I further state as follows: (a) I am not a
director of NAI, or a manager of NAIEH or NAIAH; (b) I hereby irrevocably
renounce and relinquish any interest or right that I have, or may have had, in
serving as a director of NAI, or in serving as a manager of NAIEH or NAIAH; and
(c) I state irrevocably that, if I am asked at any time, now or in the future,
to serve as a director of NAI, manager of NAIEH, or manager of NAIAH, I will not
agree to serve in any of those positions under any circumstances.

I declare under penalty of perjury under the laws of Massachusetts that the
foregoing is

 

K-3



--------------------------------------------------------------------------------

true and correct.

Executed this      day of August, 2016, in New York, New York.

 

 

Philippe Dauman

 

 

 

K-4



--------------------------------------------------------------------------------

Exhibit K2

Abrams Resignation

See attached.

 

K-5



--------------------------------------------------------------------------------

August     , 2016

Sumner M. Redstone

National Amusements Trust

c/o Robert Klieger

Hueston Hennigan LLP

523 W 6th St #400

Los Angeles, CA 90014

 

  Re: Sumner M. Redstone, National Amusements Trust

Dear Mr. Klieger,

Enclosed is my resignation as a Trustee of the above Trust. I have resigned,
effective May 20, 2016, from any position I may have with respect to the Trust,
including without limitation as Trustee of the Trust. I confirm that I have no
interest or right to serve as a Trustee of the Trust. Further, under no
circumstances would I accept appointment to serve as a Trustee of the Trust. My
decision in this regard is final and irrevocable.

Sincerely,

George Abrams

 

K-6



--------------------------------------------------------------------------------

SUMNER M. REDSTONE NATIONAL AMUSEMENTS TRUST

Resignation of Trustee

Pursuant to Article E.11 of the Sumner M. Redstone National Amusements Trust,
created by Sumner M. Redstone, as settlor, under Declaration of Trust dated June
28, 2002 (the “Trust”), I, George S. Abrams, hereby resign as a Trustee of the
Trust, and each and every separate trust thereunder, effective May 20, 2016.

 

Dated:                                                    

 

      George S. Abrams

Commonwealth of Massachusetts

                    , ss.

On this      day of                 , 2016, before me, the undersigned notary
public, personally appeared GEORGE S. ABRAMS, who is personally known to me (or
satisfactorily proven) to be the person whose name is subscribed to the
foregoing instrument and acknowledged that he executed the same for the purpose
therein contained, and as his free act and deed.

IN WITNESS WHEREOF, I hereunto set my hand.

 

                                                          Notary Public Notary
Seal My Commission Expires:

 

K-7



--------------------------------------------------------------------------------

Exhibit L

Paramount Transaction

“Paramount Transaction” means any of the following actions or events: to
authorize, enter into, commit to or otherwise legally bind the Company to any
transaction not in the ordinary course of business consistent with past practice
(by joint venture, consortium, affiliation, agreement, guarantee, understanding
or otherwise), for:

 

(i)

any sale, issuance, transfer, redemption, lien, encumbrance, or other
disposition (including, without limitation, by way of recapitalization,
reclassification, dividend, distribution, merger, consolidation or otherwise) of
(A) any shares of capital stock or ownership interest of Paramount Pictures
Corporation (“Paramount”) or of any direct or indirect subsidiary of Viacom
involved with or supporting, in either case, in a material respect, Viacom’s
filmed entertainment business or any other business of Paramount (Paramount and
each such subsidiary, a “Paramount Entity”), or (B) any options, warrants,
convertible securities or other rights to purchase or acquire or encumber any
shares of such capital stock or ownership interest of any Paramount Entity, in
any case to a party that is not the Company, or

 

(ii)

any sale, transfer, license, lien, encumbrance or other disposition of any
material asset of (A) any Paramount Entity or (B) the Paramount Entities taken
as a whole, in each case, to a party that is not the Company.

 

L-1